Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 1 of 26




                       Exhibit B
                                           Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 2 of 26



                                                                              Washington v. DHS, No. 19-5210 (E.D. Wash.), Privilege Log

              Production Begin   Production End
                                                  DOCDATE                To                        FROM                          CC                   BCC             TAG - Privilege                       TAG - Privilege Description
Control No.        Bates             Bates
                                                                                                                                                                                                  Predecisional, deliberative email sharing
                                                                                                                                                                                                  predecisional, deliberative recommendations
                                                                                                                                                                                                  regarding the public charge rule for
                                                                                                                 Wales, Brandon; Boyd, Valerie;             DP - Deliberative Process; PII -      consideration by Acting Secretary. Contains
         1 AR_00380288           AR_00380288      7/30/2019 Kevin McAleenan                Quinn, Cameron        Mitnick, John; Cuccinelli, Ken             Personal Privacy                      employee phone numbers and email addresses.
                                                                                                                                                                                                  Predecisional, deliberative document from Civil
                                                                                                                                                                                                  Rights and Civil Liberties Officer containing
                                                                                                                                                                                                  predecisional, deliberative recommendations
                                                                                                                 Wales, Brandon; Boyd, Valerie;                                                   regarding the public charge rule for
         2 AR_00380289           AR_00380289      6/24/2019 Kevin McAleenan                Quinn, Cameron        Mitnick, John; Cuccinelli, Ken             DP - Deliberative Process             consideration by Acting Secretary.
                                                                                                                 Wales, Brandon; Boyd, Valerie;                                                   Predecisional, deliberative document from
                                                                                                                 Mitnick, John; Maher, Joseph;                                                    agency counsel to the Acting Secretary regarding
                                                                                                                 Mizelle, Chad; Fishman, George;            ACP - Attorney Client Privilege; DP - various draft immigration rulemakings, including
         3 AR_00380290           AR_00380290      7/16/2019 Scott Glabe; Kevin McAleenan   McDonald, Christina   Best, Natalia                              Deliberative Process                  the public charge rule.
                                                                                                                 Wales, Brandon; Boyd, Valerie;                                                   Predecisional, deliberative document from
                                                                                                                 Mitnick, John; Maher, Joseph;                                                    agency counsel to the Acting Secretary regarding
                                                                                                                 Mizelle, Chad; Fishman, George;            ACP - Attorney Client Privilege; DP - various draft immigration rulemakings, including
         4 AR_00380291           AR_00380291      7/16/2019 Kevin McAleenan                Scott Glabe           McDonald, Christina; Best, Natalia         Deliberative Process                  the public charge rule.
                                                                                                                                                                                                  Draft memorandum from DHS General Counsel
                                                                                                                                                                                                  to the Acting Secretary containing legal advice
                                                                                                                                                                                                  regarding the Rule and attorney mental
                                                                                                                                                                                                  impressions and legal advice in anticipation of
                                                            Maher, Joseph; Fishman,                                                                                                               litigation. This document contains pre-decisional
                                                            George; Mizelle, Chad;                                                                          AWP - Work Product; ACP -             and deliberative opinions, recommendations,
                                                            McDonald, Christina; Baroukh,                                                                   Attorney Client Privilege; DP -       and advice about agency decisions that have not
         5 AR_00380292           AR_00380292      7/17/2019 Nader                         Unspecified Sender                                                Deliberative Process                  yet been finalized.
                                                                                                                                                                                                  Email discussion between USCIS Deputy Chief of
                                                                                                                                                                                                  Staff to DHS Office of General Counsel including
                                                                                                                                                            ACP - Attorney Client Privilege; DP - predecisional deliberations regarding forms
                                                                                                                                                            Deliberative Process; PII - Personal associated with the public charge rule, and
         6 AR_00380293           AR_00380293      7/11/2019 Zadrozny, John                 John Mitnick                                                     Privacy                               seeking legal advice regarding those forms.
                                                                                                                                                                                                  Memorandum from USCIS Chief of Policy and
                                                                                                                                                                                                  Strategy to DHS General Counsel Memo
                                                                                                                                                                                                  containing predecisional, deliberative
                                                                                                                                                                                                  communications regarding the public charge
                                                            McDonald, Christina; DHS                                                                        ACP - Attorney Client Privilege; DP - rulemaking process sent for the purposes of
         7 AR_00380294           AR_00380294       7/9/2019 Attorney Advisor               John Mitnick                                                     Deliberative Process                  legal advice.
                                                                                                                                                                                                  Email discussion between DHS Office of General
                                                                                                                                                                                                  Counsel and USCIS containing predecisional,
                                                                                                                                                                                                  deliberations regarding the public charge
                                                                                                                                                            ACP - Attorney Client Privilege; DP - rulemaking and legal advice. Contains employee
                                                                                                                                                            Deliberative Process; PII - Personal phone numbers and email addresses and staff
         8 AR_00380295           AR_00380295       7/6/2019 Brandon Wales                  John Mitnick                                                     Privacy                               level names.
                                                                                                                                                                                                  Email between attorneys within the Office of
                                                                                                                                                                                                  General Counsel including legal opinions and
                                                                                                                                                                                                  deliberative communications regarding the
                                                                                                                 DHS Attorney Advisor; Mizelle,             ACP - Attorney Client Privilege; DP - public charge rulemaking process. Contains
                                                                                                                 Chad; Maher, Joseph; Fishman,              Deliberative Process; PII - Personal employee phone numbers and email addresses
         9 AR_00380296           AR_00380296       7/5/2019 McDonald, Christina            John Mitnick          George; Baroukh, Nader                     Privacy                               and staff level names.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 3 of 26



                                                                                                                                                                            Draft memorandum from DHS General Counsel
                                                                                                                                                                            to the Acting Secretary containing legal advice
                                                                                                                                                                            regarding the Rule and attorney mental
                                                                                                                                                                            impressions and legal advice in anticipation of
                                                                                                                                                                            litigation. This document contains pre-decisional
                                                                                                                                      AWP - Work Product; ACP -             and deliberative opinions, recommendations,
                                                                                                                                      Attorney Client Privilege; DP -       and advice about agency decisions that have not
10 AR_00380297   AR_00380297    7/3/2019 Cuccinelli, Ken                 John Mitnick                                                 Deliberative Process                  yet been finalized.
                                                                                                                                                                            Email communication within the DHS Office of
                                                                                                                                                                            the General Counsel including deliberative
                                                                                                 DHS Attorney Advisors; DHS Special                                         communications and legal discussions regarding
                                                                                                 Assistant; Browne, Rene; Baroukh,    ACP - Attorney Client Privilege; DP - the public charge rulemaking. Contains
                                         McDonald, Christina; Mizelle,                           Nader; Maher, Joseph; Fishman,       Deliberative Process; PII - Personal employee phone numbers and email addresses
11 AR_00380298   AR_00380298    7/1/2019 Chad                            John Mitnick            George                               Privacy                               and names of staff level employees.
                                                                                                                                                                            Email communication within the DHS Office of
                                                                                                                                                                            the General Counsel including deliberative
                                                                                                 Mizelle, Chad; Browne, Rene;                                               communications and legal discussions regarding
                                                                                                 Baroukh, Nader; Maher, Joseph;       ACP - Attorney Client Privilege; DP - the public charge rulemaking. Contains phone
                                                                                                 Fishman, George; DHS Attorney        Deliberative Process; PII - Personal numbers and email address of agency employee
12 AR_00380299   AR_00380299   6/28/2019 McDonald, Christina             John Mitnick            Advisors                             Privacy                               and names of staff-level employees.
                                                                                                                                                                            This email reflects discussions between agency
                                                                                                                                                                            counsel and USCIS regarding legal advice
                                                                                                                                                                            concerning the public charge rule. It contains a
                                                                                                                                                                            pre-decisional deliberative conversation
                                                                                                 Nuebel Kovarik, Kathy; Fishman,                                            regarding recommendations and advice
                                                                                                 George; Mitnick, John; DHS           ACP - Attorney Client Privilege; DP - pertaining to the public charge rule. Contains
                                                                                                 Attorney Advisor; DHS OGC            Deliberative Process; PII - Personal employee phone numbers and the names of
13 AR_00380300   AR_00380300   8/29/2018 Shah, Dimple                    DHS Attorney Advisor    Economist                            Privacy                               staff level employees.
                                                                                                                                                                            This email reflects discussions between agency
                                                                                                                                                                            counsel and USCIS regarding legal advice
                                                                                                                                                                            concerning the public charge rule. It contains a
                                                                                                                                                                            pre-decisional deliberative conversation
                                                                                                                                                                            regarding recommendations and advice
                                                                                                 Fishman, George; Mitnick, John;      ACP - Attorney Client Privilege; DP - pertaining to the public charge rule. Contains
                                                                                                 DHS Attorney Advisors; DHS OGC       Deliberative Process; PII - Personal employee phone numbers and the names of
14 AR_00380301   AR_00380301   8/29/2018 Nuebel Kovarik, Kathy           Shah, Dimple            Economist                            Privacy                               staff level employees.
                                                                                                                                                                            This email reflects discussions between agency
                                                                                                                                                                            counsel and USCIS regarding legal advice
                                                                                                                                                                            concerning the public charge rule. It contains a
                                                                                                                                                                            pre-decisional deliberative conversation
                                                                                                                                                                            regarding recommendations and advice
                                                                                                 Fishman, George; Mitnick, John;      ACP - Attorney Client Privilege; DP - pertaining to the public charge rule. Contains
                                         DHS Attorney Advisor; Shah,                             DHS Attorney Advisors; DHS OGC       Deliberative Process; PII - Personal employee phone numbers and the names of
15 AR_00380302   AR_00380302   8/29/2018 Dimple                          Nuebel Kovarik, Kathy   Economist                            Privacy                               staff level employees.
                                                                                                                                                                            This email reflects discussions between agency
                                                                                                                                                                            counsel and USCIS regarding legal advice
                                                                                                                                                                            concerning the public charge rule. It contains a
                                                                                                                                                                            pre-decisional deliberative conversation
                                                                                                                                                                            regarding recommendations and advice
                                                                                                 Fishman, George; Mitnick, John;      ACP - Attorney Client Privilege; DP - pertaining to the public charge rule. Contains
                                         Shah, Dimple; Nuebel Kovarik,                           DHS Attorney Advisors; DHS OGC       Deliberative Process; PII - Personal employee phone numbers and the names of
16 AR_00380303   AR_00380303   8/29/2018 Kathy                           DHS Attorney Advisor    Economist                            Privacy                               staff level employees.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 4 of 26




                                                                                                                                                                        This email reflects discussions between agency
                                                                                                                                                                        counsel regarding legal advice concerning the
                                                                                                                                                                        public charge rule. It contains a pre-decisional
                                                                                                                                                                        deliberative conversation regarding
                                                                                                                                                                        recommendations and advice pertaining to the
                                                                                               Fishman, George; Mitnick, John;    ACP - Attorney Client Privilege; DP - public charge rule. Contains employee phone
                                                                                               DHS Attorney Advisors; DHS OGC     Deliberative Process; PII - Personal numbers and the names of staff level
17 AR_00380304   AR_00380304   8/29/2018 DHS Attorney Advisor           Shah, Dimple           Economist                          Privacy                               employees.
                                                                                                                                                                        Email containing discussions between agency
                                                                                                                                                                        counsel regarding legal advice and analysis
                                                                                                                                                                        concerning the public charge rule. This email
                                                                                                                                                                        contains a pre-decisional deliberative
                                                                                                                                                                        conversation regarding recommendations and
                                                                                                                                  ACP - Attorney Client Privilege; DP - advice pertaining to the public charge rule.
                                                                                                                                  Deliberative Process; PII - Personal Contains employee phone numbers and the
18 AR_00380305   AR_00380305   8/23/2018 Mitnick, John                  Shah, Dimple                                              Privacy                               names of staff level employees.
                                                                                                                                                                        Email discussion between Office of General
                                                                                                                                                                        Counsel and agency leadership containing
                                                                                                                                                                        predecisional, deliberations and reflecting legal
                                         Symons, Craig M; Nuebel                                                                                                        advice concerning a scheduled discussion
                                         Kovarik, Kathy; USCIS Chief,                          Mitnick, John; Shah, Dimple; DHS   ACP - Attorney Client Privilege; DP - regarding the public charge rule. Contains email
                                         Regulatory Coordination                               Attorney Advisor; DHS OGC          Deliberative Process; PII - Personal addresses and phone numbers, and names of
19 AR_00380306   AR_00380306   8/21/2018 Division; DHS Attorney Advisor Law, Robert T          Economist                          Privacy                               staff-level employees.



                                                                                                                                                                        Deliberative predecisional email discussing
                                                                                                                                                                        proposed edits and comments regarding the
                                                                                                                                                                        draft rule, and reflecting internal discussion and
                                                                                               Maher, Joseph; DHS Attorney                                              deliberation among DHS personnel, including
                                                                                               Advisors; DHS OGC Economist;                                             DHS counsel, regarding those proposed changes.
                                                                                               Baroukh, Nader; Nuebel Kovarik,                                          This email contains legal advice, comment, and
                                                                                               Kathy; Symons, Craig M; USCIS                                            discussion provided by DHS counsel regarding
                                                                                               Chief, Regulatory Coordination     ACP - Attorney Client Privilege; DP - questions related to the development of the
                                                                                               Division; DHS Deputy Associate     Deliberative Process; PII - Personal draft rule and proposed changes to that draft.
20 AR_00380307   AR_00380307   9/10/2018 Mitnick, John; Fishman, George DHS Attorney Advisor   General Counsel                    Privacy                               This email contains PII requiring redaction.
                                                                                                                                                                        Email discussion between agency counsel and
                                                                                                                                                                        DHS leadership discussing legal advice relating to
                                                                                                                                  AWP - Work Product; ACP -             public charge rule, made in anticipation of
                                                                                                                                  Attorney Client Privilege; DP -       litigation. The email chain contains deliberations
                                                                                                                                  Deliberative Process; PII - Personal regarding the rule, including legal advice.
21 AR_00380308   AR_00380308    9/9/2018 Mitnick, John                  Taylor, Miles          Wolf, Chad                         Privacy                               Contains emails and phone numbers.
                                                                                                                                                                        Email discussion between agency counsel and
                                                                                                                                                                        Deputy Chief of Staff discussing legal risks
                                                                                                                                  AWP - Work Product; ACP -             relating to public charge rule, made in
                                                                                                                                  Attorney Client Privilege; DP -       anticipation of litigation. The email chain
                                                                                                                                  Deliberative Process; PII - Personal contains deliberations regarding litigation risk.
22 AR_00380309   AR_00380309    9/9/2018 Mitnick, John                  Taylor, Miles          Wolf, Chad                         Privacy                               Contains emails and phone numbers.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 5 of 26



                                                                                                                                                                        This email chain between DHS counsel and DHS's
                                                                                                                                                                        General Counsel, and including senior USCIS
                                                                                              Maher, Joseph; DHS OGC                                                    leadership including USCIS's Chief Counsel,
                                                                                              Economist; Baroukh, Nader; DHS                                            contains opinions, recommendations, and
                                                                                              Deputy Associate General Counsel;                                         requests for further information regarding the
                                                                                              DHS Attorney Advisors; Nuebel                                             drafting of the public charge rule. Counsel offer
                                                                                              Kovarik, Kathy; Symons, Craig M;    ACP - Attorney Client Privilege; DP - legal advice and comment related to the drafting
                                                                                              USCIS Chief, Regulatory             Deliberative Process; PII - Personal of the rule. Contains emails, phone numbers,
23 AR_00380310   AR_00380310   9/7/2018 Mitnick, John; Fishman, George DHS Attorney Advisor   Coordination Division               Privacy                               and the names of staff-level employees.
                                                                                                                                                                        This email chain between DHS counsel and DHS's
                                                                                                                                                                        General Counsel, and including senior USCIS
                                                                                              Maher, Joseph; DHS OGC                                                    leadership including USCIS's Chief Counsel,
                                                                                              Economist; DHS Attorney Advisors;                                         contains opinions, recommendations, and
                                                                                              Baroukh, Nader; DHS Deputy                                                requests for further information regarding the
                                                                                              Associate General Counsel; Nuebel                                         drafting of the public charge rule. Counsel offer
                                                                                              Kovarik, Kathy; Symons, Craig M;    ACP - Attorney Client Privilege; DP - legal advice and comment related to the drafting
                                                                                              USCIS Chief, Regulatory             Deliberative Process; PII - Personal of the rule. Contains emails, phone numbers,
24 AR_00380311   AR_00380311   9/6/2018 Mitnick, John; Fishman, George DHS Attorney Advisor   Coordination Division               Privacy                               and the names of staff-level employees.
                                                                                              Maher, Joseph; DHS OGC
                                                                                              Economist; DHS Attorney Advisors;                                         Draft, deliberative predecisional document
                                                                                              Baroukh, Nader; DHS Deputy                                                shared between DHS counsel and DHS's General
                                                                                              Associate General Counsel; Nuebel                                         Counsel and other DHS and USCIS personnel
                                                                                              Kovarik, Kathy; Symons, Craig M;                                          regarding development of public charge rule and
                                                                                              USCIS Chief, Regulatory             ACP - Attorney Client Privilege; DP - including comments and recommendations by
25 AR_00380312   AR_00380312   9/6/2018 Mitnick, John; Fishman, George DHS Attorney Advisor   Coordination Division               Deliberative Process                  counsel.


                                                                                              Maher, Joseph; DHS OGC
                                                                                              Economist; DHS Attorney Advisors;                                         Deliberative, predecisional document shared
                                                                                              Baroukh, Nader; DHS Deputy                                                between DHS counsel and DHS's General
                                                                                              Associate General Counsel; Nuebel                                         Counsel and other DHS and USCIS personnel
                                                                                              Kovarik, Kathy; Symons, Craig M;                                          regarding development of public charge rule and
                                                                                              USCIS Chief, Regulatory             ACP - Attorney Client Privilege; DP - including comments and recommendations by
26 AR_00380313   AR_00380313   9/6/2018 Mitnick, John; Fishman, George DHS Attorney Advisor   Coordination Division               Deliberative Process                  counsel.
                                                                                                                                                                        Deliberative predecisional email chain among
                                                                                                                                                                        senior DHS personnel, including DHS’s General
                                                                                                                                                                        Counsel and other DHS counsel discussing the
                                                                                                                                                                        status of the draft rule and providing
                                                                                                                                                                        recommendations, opinions, and legal advice
                                                                                                                                  ACP - Attorney Client Privilege; DP - regarding review and drafting. Contains email
27 AR_00380314   AR_00380314   9/4/2018 John Mitnick                  George Fishman                                              Deliberative Process                  addresses and phone numbers.
                                                                                                                                                                        Deliberative predecisional email chain among
                                                                                                                                                                        senior DHS personnel, including DHS’s General
                                                                                                                                                                        Counsel and other DHS counsel discussing the
                                                                                                                                                                        status of the draft rule and providing
                                                                                                                                  ACP - Attorney Client Privilege; DP - recommendations, opinions, and legal advice
                                                                                                                                  Deliberative Process; PII - Personal regarding review and drafting. Contains email
28 AR_00380315   AR_00380315   9/4/2018 John Mitnick                  George Fishman                                              Privacy                               addresses and phone numbers.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 6 of 26



                                                                                                                                                                            Deliberative predecisional email chain among
                                                                                                                                                                            senior DHS personnel, including DHS’s General
                                                                                                                                                                            Counsel and other DHS counsel discussing the
                                                                                                                                                                            status of the draft rule and providing
                                                                                                                                      ACP - Attorney Client Privilege; DP - recommendations, opinions, and legal advice
                                                                                                                                      Deliberative Process; PII - Personal regarding review and drafting. Contains email
29 AR_00380316   AR_00380316   9/4/2018 John Mitnick                    George Fishman                                                Privacy                               addresses and phone numbers.
                                                                                                                                                                            Deliberative predecisional email chain among
                                                                                                                                                                            senior DHS personnel, including DHS’s General
                                                                                                                                                                            Counsel and other DHS counsel discussing the
                                                                                                                                                                            status of the draft rule and providing
                                                                                                                                                                            recommendations, opinions, and legal advice
                                                                                               Fishman, George; Maher, Joseph;        ACP - Attorney Client Privilege; DP - regarding review and drafting. Contains email
                                        McDonald, Christina; Mitnick,                          DHS Attorney Advisor; Baroukh,         Deliberative Process; PII - Personal addresses, phone numbers, and staff-level
30 AR_00380317   AR_00380317   9/3/2018 John                            DHS Attorney Advisor   Nader                                  Privacy                               names.
                                                                                                                                                                            Deliberative predecisional email chain among
                                                                                                                                                                            DHS counsel discussing the status of the draft
                                                                                                                                                                            rule and providing recommendations, opinions,
                                                                                                                                                                            and legal advice regarding how to proceed with
                                                                                                                                      ACP - Attorney Client Privilege; DP - review and drafting. Contains email addresses,
                                        Baroukh, Nader; Fishman,                                                                      Deliberative Process; PII - Personal phone numbers, and names of staff-level
31 AR_00380318   AR_00380318   9/3/2018 George                          DHS Attorney Advisor   DHS Attorney Advisors                  Privacy                               employees.
                                                                                                                                                                            Deliberative predecisional email chain among
                                                                                                                                                                            senior DHS personnel, including DHS’s General
                                                                                                                                                                            Counsel and other DHS counsel discussing the
                                                                                                                                                                            status of the draft rule and providing
                                                                                                                                                                            recommendations, opinions, and legal advice
                                                                                                                                      ACP - Attorney Client Privilege; DP - regarding review and drafting. Contains email
                                        DHS Attorney Advisor; Mitnick,                                                                Deliberative Process; PII - Personal addresses, phone numbers, and staff-level
32 AR_00380319   AR_00380319   9/3/2018 John                           McDonald, Christina     Fishman, George; Maher, Joseph         Privacy                               names.
                                                                                                                                                                            Deliberative predecisional email chain among
                                                                                                                                                                            senior DHS personnel, including DHS’s General
                                                                                                                                                                            Counsel and other DHS counsel discussing the
                                                                                               McDonald, Christina; Fishman,                                                status of the draft rule and providing
                                                                                               George; Cissna, Francis; Nuebel        ACP - Attorney Client Privilege; DP - recommendations, opinions, and legal advice
                                                                                               Kovarik, Kathy; Stoddard, Kaitlin V;   Deliberative Process; PII - Personal regarding review and drafting. Contains email
33 AR_00380320   AR_00380320   9/3/2018 Mitnick, John                   Wolf, Chad             Taylor, Miles                          Privacy                               addresses and phone numbers.
                                                                                                                                                                            Email chain within the DHS Office of the General
                                                                                                                                                                            Counsel reflecting deliberative discussions
                                                                                                                                                                            regarding the public charge rulemaking. The
                                                                                                                                                                            emails contain discussions of the contents of the
                                                                                                                                      ACP - Attorney Client Privilege; DP - public charge rule, comments on the rule, and
                                                                                               Shah, Dimple; Baroukh, Nader;          Deliberative Process; PII - Personal legal analysis. Contains email addresses and
34 AR_00380321   AR_00380321   7/5/2018 Mitnick, John                   McDonald, Christina    Maher, Joseph; Palmer, David           Privacy                               phone numbers.
                                                                                                                                                                            Email chain within the DHS Office of the General
                                                                                                                                                                            Counsel reflecting deliberative discussions
                                                                                                                                                                            regarding the public charge rulemaking. The
                                                                                                                                                                            emails contain discussions of the contents of the
                                                                                                                                      ACP - Attorney Client Privilege; DP - public charge rule, comments on the rule, and
                                                                                               Shah, Dimple; Baroukh, Nader;          Deliberative Process; PII - Personal legal analysis. Contains email addresses and
35 AR_00380322   AR_00380322   7/3/2018 Mitnick, John                   McDonald, Christina    Maher, Joseph; Palmer, David           Privacy                               phone numbers.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 7 of 26



                                                                                                                                                               Email chain within the DHS Office of the General
                                                                                                                                                               Counsel reflecting deliberative discussions
                                                                                                                                                               regarding the public charge rulemaking. The
                                                                                                                                                               emails contain discussions of the contents of the
                                                                                                                         ACP - Attorney Client Privilege; DP - public charge rule, comments on the rule, and
                                                                                     Shah, Dimple; Baroukh, Nader;       Deliberative Process; PII - Personal legal analysis. Contains email addresses and
36 AR_00380323   AR_00380323    7/3/2018 Mitnick, John         McDonald, Christina   Maher, Joseph                       Privacy                               phone numbers.
                                                                                                                                                               Memorandum from the DHS Office of the
                                                                                                                                                               General Counsel reflecting deliberations and
                                                                                                                                                               legal advice regarding the public charge
                                                                                                                                                               rulemaking. The memo contains discussions of
                                                                                     Shah, Dimple; Baroukh, Nader;       ACP - Attorney Client Privilege; DP - the contents of the public charge rule,
37 AR_00380324   AR_00380324    7/3/2018 Mitnick, John         McDonald, Christina   Maher, Joseph                       Deliberative Process                  comments on the rule, and legal analysis.
                                                                                                                                                               Emails sharing predecisional, deliberative
                                                                                                                                                               recommendations regarding the public charge
                                                                                                                                                               rule for consideration by Acting Secretary.
                                                                                     Boyd, Valerie; Mitnick, John;       DP - Deliberative Process; PII -      Contains employee phone numbers and email
38 AR_00380325   AR_00380325   7/30/2019 Wales, Brandon        Quinn, Cameron        Nichols, Kate; Kaplan, Sam          Personal Privacy                      addresses.
                                                                                                                                                               Predecisional, deliberative document from Civil
                                                                                                                                                               Rights and Civil Liberties Officer containing
                                                                                                                                                               predecisional, deliberative recommendations
                                                                                     Boyd, Valerie; Mitnick, John;                                             regarding the public charge rule for
39 AR_00380326   AR_00380326   6/24/2019 Wales, Brandon        Quinn, Cameron        Nichols, Kate; Kaplan, Sam          DP - Deliberative Process             consideration by Acting Secretary.
                                                                                                                                                               Memorandum from DHS General Counsel to the
                                                                                                                                                               Acting Secretary containing legal advice
                                                                                                                                                               regarding the Rule and attorney mental
                                                                                                                                                               impressions and legal advice in anticipation of
                                                                                                                                                               litigation. This document contains pre-decisional
                                                                                                                         AWP - Work Product; ACP -             and deliberative opinions, recommendations,
                                                                                     Palmer, David; Mitnick, John; DHS   Attorney Client Privilege; DP -       and advice about agency decisions that have not
40 AR_00380327   AR_00380327   7/29/2019 Executive Secretary   Special Assistant     Deputy Managing Counsel             Deliberative Process                  yet been finalized.
                                                                                                                                                               Email discussion within DHS including DHS Office
                                                                                                                                                               of General Counsel containing predecisional,
                                                                                                                                                               deliberations regarding the process for finalizing
                                                                                                                                                               the public charge rule and seeking legal advice
                                                                                                                         ACP - Attorney Client Privilege; DP - regarding the rule. Contains employee phone
                                                                                                                         Deliberative Process; PII - Personal numbers and email addresses and staff-level
41 AR_00380328   AR_00380328    7/6/2019 Scott Glabe           John Mitnick                                              Privacy                               names.
                                                                                                                                                               Email discussion within DHS including DHS Office
                                                                                                                                                               of General Counsel containing predecisional,
                                                                                                                                                               deliberations regarding the process for finalizing
                                                                                                                                                               the public charge rule and seeking legal advice
                                                                                                                         ACP - Attorney Client Privilege; DP - regarding the rule. Contains employee phone
                                                                                                                         Deliberative Process; PII - Personal numbers and email addresses and staff-level
42 AR_00380329   AR_00380329    7/6/2019 Scott Glabe           John Mitnick                                              Privacy                               names.
                                                                                                                                                              Draft memorandum from DHS General Counsel
                                                                                                                                                              to the Acting Secretary containing legal advice
                                                                                                                                                              regarding the Rule and attorney mental
                                                                                                                                                              impressions and legal advice in anticipation of
                                                                                                                                                              litigation. This document contains pre-decisional
                                                                                                                         AWP - Work Product; ACP -            and deliberative opinions, recommendations,
                                                                                                                         Attorney Client Privilege; DP -      and advice about agency decisions that have not
43 AR_00380330   AR_00380330    7/3/2019 Brandon Wales         John Mitnick                                              Deliberative Process                 yet been finalized.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 8 of 26



                                                                                                                                                         Email discussion within DHS including DHS Office
                                                                                                                                                         of General Counsel and USCIS containing
                                                                                                                                                         predecisional, deliberations regarding the public
                                                                             Miles Taylor; Kate Nichols; Brandon                                         charge rulemaking, including staffing issues, and
                                                                             Wales; Sam Kaplan; Chip Fulghum;      ACP - Attorney Client Privilege; DP - offering legal advice regarding rulemaking
                                                                             Francis Cissna; Christina McDonald;   Deliberative Process; PII - Personal process. Contains employee phone numbers and
44 AR_00380331   AR_00380331   2/20/2019 Claire Grady         John Mitnick   Joseph Maher                          Privacy                               email addresses and staff-level names.
                                                                                                                                                         Email discussion within DHS including DHS Office
                                                                                                                                                         of General Counsel and USCIS containing
                                                                                                                                                         predecisional, deliberations regarding the public
                                                                                                                                                         charge rulemaking, including staffing issues, and
                                                                                                                   ACP - Attorney Client Privilege; DP - offering legal advice regarding rulemaking
                                                                                                                   Deliberative Process; PII - Personal process. Contains employee phone numbers and
45 AR_00380332   AR_00380332   2/20/2019 Christina McDonald   John Mitnick   Joseph Maher                          Privacy                               email addresses and staff-level names.
                                                                                                                                                         Email discussion within DHS including DHS Office
                                                                                                                                                         of General Counsel and USCIS containing
                                                                                                                                                         predecisional, deliberations regarding the public
                                                                                                                                                         charge rulemaking, including staffing issues, and
                                                                             Miles Taylor; Kate Nichols; Brandon   ACP - Attorney Client Privilege; DP - offering legal advice regarding rulemaking
                                                                             Wales; Sam Kaplan; Chip Fulghum;      Deliberative Process; PII - Personal process. Contains employee phone numbers and
46 AR_00380333   AR_00380333   2/20/2019 Claire Grady         John Mitnick   Francis Cissna; Christina McDonald    Privacy                               email addresses and staff-level names.
                                                                                                                                                         Email discussion within DHS including DHS Office
                                                                                                                                                         of General Counsel and USCIS containing
                                                                                                                                                         predecisional, deliberations regarding the public
                                                                                                                                                         charge rulemaking, including staffing issues, and
                                                                             Miles Taylor; Kate Nichols; Brandon   ACP - Attorney Client Privilege; DP - offering legal advice regarding rulemaking
                                                                             Wales; Sam Kaplan; Chip Fulghum;      Deliberative Process; PII - Personal process. Contains employee phone numbers and
47 AR_00380334   AR_00380334   2/19/2019 Claire Grady         John Mitnick   Francis Cissna; Christina McDonald    Privacy                               email addresses and staff-level names.
                                                                                                                                                         Email discussion within DHS including DHS Office
                                                                                                                                                         of General Counsel and USCIS containing
                                                                                                                                                         predecisional, deliberations regarding the public
                                                                                                                                                         charge rulemaking, including staffing issues, and
                                                                                                                   ACP - Attorney Client Privilege; DP - offering legal advice regarding rulemaking
                                                                             Claire Grady; Kate Nichols; Brandon   Deliberative Process; PII - Personal process. Contains employee phone numbers and
48 AR_00380335   AR_00380335   2/19/2019 Miles Taylor         John Mitnick   Wales; Sam Kaplan; Chip Fulghum       Privacy                               email addresses and staff-level names.
                                                                                                                                                         Email discussion with DHS Office of General
                                                                                                                                                         Counsel and USCIS containing predecisional,
                                                                                                                                                         deliberations regarding the public charge
                                                                                                                   ACP - Attorney Client Privilege; DP - rulemaking and legal advice. Contains employee
                                                                                                                   Deliberative Process; PII - Personal phone numbers and email addresses and staff
49 AR_00380336   AR_00380336   2/15/2019 Francis Cissna       John Mitnick                                         Privacy                               level names.
                                                                                                                                                         Email discussion with DHS Office of General
                                                                                                                                                         Counsel and USCIS containing predecisional,
                                                                                                                                                         deliberations and legal advice regarding the
                                                                                                                   ACP - Attorney Client Privilege; DP - public charge rulemaking. Contains employee
                                                                                                                   Deliberative Process; PII - Personal phone numbers and email addresses and staff
50 AR_00380337   AR_00380337   2/15/2019 Francis Cissna       John Mitnick                                         Privacy                               level names.
                                                                                                                                                         Email discussion with DHS Office of General
                                                                                                                                                         Counsel and USCIS containing predecisional,
                                                                                                                                                         deliberations and legal advice regarding the
                                                                             Jospeh Maher; George Fishman;         ACP - Attorney Client Privilege; DP - public charge rulemaking. Contains employee
                                                                             Deputy Associate General Counsel;     Deliberative Process; PII - Personal phone numbers and email addresses and staff
51 AR_00380338   AR_00380338   2/15/2019 Christina McDonald   John Mitnick   DHS OGC Economist                     Privacy                               level names.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 9 of 26



                                                                                                                                                        Email chain with DHS counsel containing
                                                                                                                                                        predecisional deliberative discussions regarding
                                                                                                                                                        the contents of a memorandum regarding the
                                                                                                                                                        public charge rule, and containing legal advice
                                                                                                                   AWP - Work Product; ACP -            regarding the rulemaking process made in
                                                                                                                   Attorney Client Privilege; DP -      anticipation of litigation. Contains email
                                                                                   John Mitnick; George Fishman;   Deliberative Process; PII - Personal addresses, phone numbers, and the names of
52 AR_00380339   AR_00380339   7/28/2019 Chad Mizelle         Christina McDonald   Joseph Maher; Nader Baroukh     Privacy                              staff-level employees.
                                                                                                                                                        Email chain with DHS counsel containing
                                                                                                                                                        predecisional deliberative discussions regarding
                                                                                                                                                        the contents of a memorandum regarding the
                                                                                                                                                        public charge rule, and containing legal advice
                                                                                                                   AWP - Work Product; ACP -            regarding the rulemaking process made in
                                                                                                                   Attorney Client Privilege; DP -      anticipation of litigation. Contains email
                                                                                   John Mitnick; George Fishman;   Deliberative Process; PII - Personal addresses, phone numbers, and the names of
53 AR_00380340   AR_00380340   7/28/2019 Chad Mizelle         Christina McDonald   Joseph Maher; Nader Baroukh     Privacy                              staff-level employees.
                                                                                                                                                        Email chain with DHS counsel containing
                                                                                                                                                        predecisional deliberative discussions regarding
                                                                                                                                                        the contents of a memorandum regarding the
                                                                                                                                                        public charge rule, and containing legal advice
                                                                                                                   AWP - Work Product; ACP -            regarding the rulemaking process made in
                                                                                                                   Attorney Client Privilege; DP -      anticipation of litigation. Contains email
                                                                                   John Mitnick; George Fishman;   Deliberative Process; PII - Personal addresses, phone numbers, and the names of
54 AR_00380341   AR_00380341   7/27/2019 Christina McDonald   Chad Mizelle         Joseph Maher; Nader Baroukh     Privacy                              staff-level employees.
                                                                                                                                                        Email chain between DHS counsel and DHS
                                                                                                                                                        leadership containing predecisional deliberative
                                                                                                                                                        discussions regarding the contents of a
                                                                                                                                                        memorandum regarding the public charge rule,
                                                                                                                                                        and containing legal advice regarding the
                                                                                                                   AWP - Work Product; ACP -            rulemaking process made in anticipation of
                                                                                                                   Attorney Client Privilege; DP -      litigation. Contains email addresses, phone
                                                                                   John Mitnick; George Fishman;   Deliberative Process; PII - Personal numbers, and the names of staff-level
55 AR_00380342   AR_00380342   7/27/2019 Chad Mizelle         Christina McDonald   Joseph Maher; Nader Baroukh     Privacy                              employees.
                                                                                                                                                        Email chain between DHS counsel and DHS
                                                                                                                                                        leadership containing predecisional deliberative
                                                                                                                                                        discussions regarding the contents of a
                                                                                                                                                        memorandum regarding the public charge rule,
                                                                                                                                                        and containing legal advice regarding the
                                                                                                                   AWP - Work Product; ACP -            rulemaking process made in anticipation of
                                                                                                                   Attorney Client Privilege; DP -      litigation. Contains email addresses, phone
                                                                                   John Mitnick; George Fishman;   Deliberative Process; PII - Personal numbers, and the names of staff-level
56 AR_00380343   AR_00380343   7/27/2019 Christina McDonald   Chad Mizelle         Joseph Maher; Nader Baroukh     Privacy                              employees.
                                                                                                                                                        Email chain with DHS counsel containing
                                                                                                                                                        predecisional deliberative discussions regarding
                                                                                                                                                        the contents of a memorandum regarding the
                                                                                                                                                        public charge rule, and containing legal advice
                                                                                                                   AWP - Work Product; ACP -            regarding the rulemaking process made in
                                                                                                                   Attorney Client Privilege; DP -      anticipation of litigation. Contains email
                                                                                   John Mitnick; George Fishman;   Deliberative Process; PII - Personal addresses, phone numbers, and the names of
57 AR_00380344   AR_00380344   7/27/2019 Chad Mizelle         Christina McDonald   Joseph Maher; Nader Baroukh     Privacy                              staff-level employees.
                         Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 10 of 26



                                                                                                                                                                   Email between DHS General Counsel and agency
                                                                                                                                                                   leadership including predecisional, deliberative
                                                                                                                             ACP - Attorney Client Privilege; DP - discussion and legal analysis of the draft public
                                                                                                                             Deliberative Process; PII - Personal charge rule. Conatins email addresses and
58 AR_00380345   AR_00380345   7/27/2019 John Mitnick                  Brandon Wales        Valerie Boyd                     Privacy                               phone numbers.
                                                                                                                                                                   Email chain between DHS counsel and DHS
                                                                                                                                                                   leadership containing predecisional deliberative
                                                                                                                                                                   discussions regarding the contents of a
                                                                                                                                                                   memorandum regarding the public charge rule,
                                                                                                                                                                   and containing legal advice regarding the
                                                                                            George Fishman; Joseph Maher;    ACP - Attorney Client Privilege; DP - rulemaking process. Contains email addresses,
                                         John Mitnick; Christina                            Nader Baroukh; DHS OGC           Deliberative Process; PII - Personal phone numbers, and the names of staff-level
59 AR_00380346   AR_00380346   7/27/2019 McDonald; Brandon Wales       Chad Mizelle         Economist; Scott Glabe           Privacy                               employees.
                                                                                                                                                                   Email chain between DHS counsel and DHS
                                                                                                                                                                   leadership containing predecisional deliberative
                                                                                                                                                                   discussions regarding the contents of a
                                                                                                                                                                   memorandum regarding the public charge rule,
                                                                                                                                                                   and containing legal advice regarding the
                                                                                            George Fishman; Joseph Maher;    ACP - Attorney Client Privilege; DP - rulemaking process. Contains email addresses,
                                         John Mitnick; Christina                            Nader Baroukh; DHS OGC           Deliberative Process; PII - Personal phone numbers, and the names of staff-level
60 AR_00380347   AR_00380347   7/27/2019 McDonald; Brandon Wales       Chad Mizelle         Economist; Scott Glabe           Privacy                               employees.
                                                                                                                                                                   Email chain between DHS counsel and DHS
                                                                                                                                                                   leadership containing predecisional deliberative
                                                                                                                                                                   discussions regarding the contents of a
                                                                                                                                                                   memorandum regarding the public charge rule,
                                                                                                                                                                   and containing legal advice regarding the
                                                                                            Chad Mizelle; George Fishman;    ACP - Attorney Client Privilege; DP - rulemaking process. Contains email addresses,
                                                                                            Joseph Maher; Nader Baroukh;     Deliberative Process; PII - Personal phone numbers, and the names of staff-level
61 AR_00380348   AR_00380348   7/27/2019 John Mitnick; Brandon Wales   Christina McDonald   DHS OGC Economist; Scott Glabe   Privacy                               employees.
                                                                                                                                                                   Email chain between DHS counsel and DHS
                                                                                                                                                                   leadership containing predecisional deliberative
                                                                                                                                                                   discussions regarding the contents of a
                                                                                                                                                                   memorandum regarding the public charge rule,
                                                                                                                                                                   and containing legal advice regarding the
                                                                                                                             ACP - Attorney Client Privilege; DP - rulemaking process. Contains email addresses,
                                                                                                                             Deliberative Process; PII - Personal phone numbers, and the names of staff-level
62 AR_00380349   AR_00380349   7/27/2019 John Mitnick                  Brandon Wales        Valerie Boyd                     Privacy                               employees.
                                                                                                                                                                   Deliberative, predecisional email chain among
                                                                                                                                                                   senior DHS and USCIS personnel discussing the
                                                                                                                                                                   status and timeline for completing review and
                                                                                            Brandon Wales; John Mitnick;                                           revision of the draft rule, and providing
                                                                                            George Fishman; Kathy Nuebel     ACP - Attorney Client Privilege; DP - recommendations and advice regarding how to
63 AR_00380350   AR_00380350    3/8/2019 Miles Taylor                  John Gountanis       Kovarik; Assistant               Deliberative Process                  proceed.
                                                                                                                                                                   Deliberative, predecisional email chain among
                                                                                                                                                                   senior DHS and USCIS personnel discussing the
                                                                                                                                                                   status and timeline for completing review and
                                                                                            Brandon Wales; John Mitnick;                                           revision of the draft rule, and providing
                                                                                            George Fishman; Kathy Nuebel     ACP - Attorney Client Privilege; DP - recommendations and advice regarding how to
64 AR_00380351   AR_00380351    3/8/2019 John Gountanis                Miles Taylor         Kovarik; Assistant               Deliberative Process                  proceed.
                         Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 11 of 26




                                                                                                                                                                            Email discussion within DHS including DHS Office
                                                                                                                                                                            of General Counsel and USCIS containing
                                                                                                                                                                            predecisional, deliberations regarding the public
                                                                                                                                                                            charge rulemaking, including staffing issues, and
                                                                                                                                      ACP - Attorney Client Privilege; DP - offering legal advice regarding rulemaking
                                                                                                Miles Taylor; Kate Nichols; Brandon   Deliberative Process; PII - Personal process. Contains employee phone numbers and
65 AR_00380352   AR_00380352    2/20/2019 John Mitnick                  Claire Grady            Wales; Sam Kaplan; Chip Fulghum       Privacy                               email addresses and staff-level names.
                                                                                                                                                                            Email containing predecisional, deliberative
66 AR_00380353   AR_00380353   12/19/2018 John Mitnick                  George Fishman                                                DP - Deliberative Process             recommendation regarding public charge rule.
                                                                                                                                                                            This email includes discussions between agency
                                                                                                                                                                            counsel and leadership regarding legal advice
                                                                                                                                                                            concerning the public charge rule. This email
                                                                                                                                                                            contains a pre-decisional deliberative
                                                                                                                                                                            conversation regarding recommendations and
                                                                                                DHS Attorney Advisor; Fishman,        ACP - Attorney Client Privilege; DP - advice pertaining to the public charge rule.This
                                          DHS Attorney Advisor; Shah,                           George; DHS OGC Economist;            Deliberative Process; PII - Personal email contains employee phone numbers and
67 AR_00380354   AR_00380354    8/29/2018 Dimple                        Nuebel Kovarik, Kathy   Mitnick, John                         Privacy                               the names of staff level employees.


                                                                                                                                                                           Pre-decisional communications containing legal
                                                                                                                                                                           analysis regarding legal memorandum on the
                                                                                                                                                                           public charge regulation, between DHS Office of
                                                                                                                                      AWP - Work Product; ACP -            the General Counsel. The document reflects
                                                                                                                                      Attorney Client Privilege; DP -      legal advice, mental impressions of attorney, and
                                                                                                Mizelle, Chad; Fishman, George;       Deliberative Process; PII - Personal advice in anticipation of litigation. Also includes
68 AR_00380355   AR_00380355    7/28/2019 Mitnick, John                 McDonald, Christina     Maher, Joseph; Baroukh, Nader         Privacy                              staff level names, phone numbers, and emails.
                                                                                                                                                                           Draft memorandum from DHS General Counsel
                                                                                                                                                                           to the Acting Secretary containing legal advice
                                                                                                                                                                           regarding the Rule and attorney mental
                                                                                                                                                                           impressions and legal advice in anticipation of
                                                                                                                                                                           litigation. This document contains pre-decisional
                                                                                                                                      AWP - Work Product; ACP -            and deliberative opinions, recommendations,
                                                                                                Mizelle, Chad; Fishman, George;       Attorney Client Privilege; DP -      and advice about agency decisions that have not
69 AR_00380356   AR_00380356    7/28/2019 Mitnick, John                 McDonald, Christina     Maher, Joseph; Baroukh, Nader         Deliberative Process                 yet been finalized.
                                                                                                                                                                            Email communication with DHS leadership and
                                                                                                                                                                            DHS General Counsel reflecting legal advice and
                                                                                                                                                                            attorney mental impressions regarding the
                                                                                                                                                                            public charge rule. This communication contains
                                                                                                                                                                            pre-decisional and deliberative opinions,
                                                                                                                                                                            recommendations, and advice about agency
                                                                                                                                      ACP - Attorney Client Privilege; DP - decisions that have not yet been finalized.
70 AR_00380357   AR_00380357    7/26/2019 Wales, Brandon                John Mitnick            Boyd, Valerie                         Deliberative Process                  Includes staff phone numbers.
                                                                                                                                                                           Draft memorandum from DHS Deputy General
                                                                                                                                                                           Counsel to the Acting Secretary containing legal
                                                                                                                                                                           advice regarding the Rule and attorney mental
                                                                                                                                                                           impressions and legal advice in anticipation of
                                                                                                DHS Attorney Advisors; Browne,                                             litigation. This document contains pre-decisional
                                                                                                Rene; Baroukh, Nader; Maher,          AWP - Work Product; ACP -            and deliberative opinions, recommendations,
                                                                                                Joseph; Mitnick, John; Fishman,       Attorney Client Privilege; DP -      and advice about agency decisions that have not
71 AR_00380358   AR_00380358     7/1/2019 Mizelle, Chad                 McDonald, Christina     George; DHS Special Assistant         Deliberative Process                 yet been finalized.
                         Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 12 of 26



                                                                                                                                                                         Draft memorandum from DHS OGC to the Acting
                                                                                                                                                                         Secretary containing legal advice regarding the
                                                                                                                                                                         Rule and attorney mental impressions and legal
                                                                                                                                                                         advice in anticipation of litigation. This
                                                                                                 DHS Attorney Advisors; Browne,                                          document contains pre-decisional and
                                                                                                 Rene; Baroukh, Nader; Maher,      AWP - Work Product; ACP -             deliberative opinions, recommendations, and
                                                                                                 Joseph; Mitnick, John; Fishman,   Attorney Client Privilege; DP -       advice about agency decisions that have not yet
72 AR_00380359   AR_00380359     7/1/2019 McDonald, Christina             Mizelle, Chad          George                            Deliberative Process                  been finalized.
                                                                                                                                                                         Predecisional deliberative email chain among
                                                                                                                                                                         attorneys regarding memo explaining the public
                                                                                                 DHS Attorney Advisors; Browne,                                          charge final rule. Contains discussion regarding
                                                                                                 Rene; Baroukh, Nader; Maher,      AWP - Work Product; ACP -             recommendation to approve the rule and legal
                                          McDonald, Christina; Mizelle,                          Joseph; Fishman, George; DHS      Attorney Client Privilege; PII -      assessment of the rule. Contains email
73 AR_00380360   AR_00380360     7/1/2019 Chad                            Mitnick, John          Special Assistant                 Personal Privacy                      addresses and names of staff-level employees.
                                                                                                                                                                         Deliberative email between DHS OGC attorneys
                                                                                                                                                                         and DHS senior official regarding the public
                                                                                                                                                                         charge rule, including comments and advice
                                                                                                                                   ACP - Attorney Client Privilege; DP - regarding key aspects of the draft version of the
                                                                                                                                   Deliberative Process; PII - Personal final rule. Contains email addresses and the
74 AR_00380361   AR_00380361    6/12/2019 Mizelle, Chad                   Mitnick, John                                            Privacy                               names of staff-level employees.
                                                                                                                                                                         Predecisional deliberative email between DHS
                                                                                                                                   ACP - Attorney Client Privilege; DP - OGC attorneys regarding timeline for publication
75 AR_00380362   AR_00380362   12/19/2018 Fishman, George                 Mitnick, John                                            Deliberative Process                  of the public charge rule.


                                                                                                                                                                        Pre-decisional communications containing legal
                                                                                                                                                                        analysis regarding legal memorandum on the
                                                                                                                                                                        public charge regulation between DHS Office of
                                                                                                                                   AWP - Work Product; ACP -            the General Counsel. The document reflects
                                                                                                                                   Attorney Client Privilege; DP -      legal advice, mental impressions of attorney, and
                                                                                                                                   Deliberative Process; PII - Personal advice in anticipation of litigation. Also includes
76 AR_00380363   AR_00380363    7/12/2019 Mitnick, John                   DHS Attorney Advisor   McDonald, Christina               Privacy                              staff level names, phone numbers, and emails.
                                                                                                                                                                        Draft memorandum from DHS General Counsel
                                                                                                                                                                        to the Acting Secretary containing legal advice
                                                                                                                                                                        regarding the Rule and attorney mental
                                                                                                                                                                        impressions and legal advice in anticipation of
                                                                                                                                                                        litigation. This document contains pre-decisional
                                                                                                                                   AWP - Work Product; ACP -            and deliberative opinions, recommendations,
                                                                                                                                   Attorney Client Privilege; DP -      and advice about agency decisions that have not
77 AR_00380364   AR_00380364    7/11/2019 Mitnick, John                   DHS Attorney Advisor   McDonald, Christina               Deliberative Process                 yet been finalized.
                                                                                                                                                                        Pre-decisional communications containing legal
                                                                                                                                                                        analysis regarding legal memorandum on the
                                                                                                                                                                        public charge regulation between DHS Office of
                                                                                                                                   AWP - Work Product; ACP -            the General Counsel. Document reflects legal
                                                                                                                                   Attorney Client Privilege; DP -      advice, mental impressions of attorneys, and
                                          McDonald, Christina; Mitnick,                                                            Deliberative Process; PII - Personal advice in anticipation of litigation. Also includes
78 AR_00380365   AR_00380365    7/11/2019 John                            DHS Attorney Advisor                                     Privacy                              staff level names, numbers, and emails.
                                                                                                                                                                        Pre-decisional communications containing legal
                                                                                                                                                                        analysis regarding legal memorandum on the
                                                                                                                                                                        public charge regulation between DHS Office of
                                                                                                                                   AWP - Work Product; ACP -            the General Counsel. Document reflects legal
                                                                                                                                   Attorney Client Privilege; DP -      advice, mental impressions of attorneys, and
                                          DHS Attorney Advisor; Mitnick,                                                           Deliberative Process; PII - Personal advice in anticipation of litigation. Also includes
79 AR_00380366   AR_00380366    7/11/2019 John                           McDonald, Christina                                       Privacy                              staff level names, phone numbers, and emails.
                         Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 13 of 26



                                                                                                                                                                        Pre-decisional communications containing legal
                                                                                                                                                                        analysis regarding legal memorandum on the
                                                                                                                                                                        public charge regulation between DHS Office of
                                                                                                                                  AWP - Work Product; ACP -             the General Counsel. Document reflects legal
                                                                                                                                  Attorney Client Privilege; DP -       advice, mental impressions of attorneys, and
                                                                                                                                  Deliberative Process; PII - Personal advice in anticipation of litigation. Also includes
80 AR_00380367   AR_00380367   7/11/2019 Mitnick, John                 DHS Attorney Advisor    McDonald, Christina                Privacy                               staff level names, numbers, and emails.
                                                                                                                                                                        Memorandum from USCIS to DHS General
                                                                                                                                                                        Counsel regarding pre-decisional, deliberative
                                                                                                                                  ACP - Attorney Client Privilege; DP - public charge rulemaking process provided for
81 AR_00380368   AR_00380368   7/11/2019 Mitnick, John                 Nuebel Kovarik, Kathy                                      Deliberative Process                  the purpose of legal advice.
                                                                                                                                                                        Draft memorandum from USCIS to DHS General
                                                                                                                                                                        Counsel regarding pre-decisional, deliberative
                                                                                                                                  ACP - Attorney Client Privilege; DP - public charge rulemaking process provided for
82 AR_00380369   AR_00380369   7/11/2019 Mitnick, John                 Nuebel Kovarik, Kathy                                      Deliberative Process                  the purpose of legal advice.
                                                                                                                                                                        Draft memorandum from USCIS to DHS General
                                                                                                                                                                        Counsel regarding pre-decisional, deliberative
                                         Mitnick, John; DHS Attorney                                                              ACP - Attorney Client Privilege; DP - public charge rulemaking process provided for
83 AR_00380370   AR_00380370   7/10/2019 Advisor                       McDonald, Christina                                        Deliberative Process                  the purpose of legal advice.
                                                                                                                                                                        Communications regarding legal advice on the
                                                                                                                                                                        public charge regulation between DHS Office of
                                                                                                                                                                        the General Counsel that reflects mental
                                                                                                                                                                        impressions of attorneys. Also includes staff
                                                                                                                                                                        level names, phone numbers, and emails. This
                                                                                                                                                                        communication contains pre-decisional and
                                                                                                                                                                        deliberative opinions, recommendations, and
                                                                                               Baroukh, Nader; Deputy Associate   ACP - Attorney Client Privilege; DP - advice about agency decisions that have not yet
                                         McDonald, Christina; Fishman,                         General Counsel; DHS Attorney      Deliberative Process; PII - Personal been finalized. Includes staff level names, email
84 AR_00380371   AR_00380371    7/9/2019 George; Mitnick, John         Mizelle, Chad           Advisors; Maher, Joseph            Privacy                               addresses, and phone numbers.
                                                                                                                                                                        Communications regarding legal advice on the
                                                                                                                                                                        public charge regulation between DHS Office of
                                                                                                                                                                        the General Counsel that reflects mental
                                                                                                                                                                        impressions of attorneys. Also includes staff
                                                                                                                                                                        level names, numbers, and emails. This
                                                                                                                                                                        communication contains pre-decisional and
                                                                                                                                                                        deliberative opinions, recommendations, and
                                                                                               Baroukh, Nader; Deputy Associate   ACP - Attorney Client Privilege; DP - advice about agency decisions that have not yet
                                         Fishman, George; Mitnick,                             General Counsel; DHS Attorney      Deliberative Process; PII - Personal been finalized. Includes staff level names, email
85 AR_00380372   AR_00380372    7/9/2019 John; Mizelle, Chad           McDonald, Christina     Advisors; Maher, Joseph            Privacy                               addresses, and phone numbers.
                                                                                                                                                                        Communications regarding legal advice on the
                                                                                                                                                                        public charge regulation between DHS Office of
                                                                                                                                                                        the General Counsel that reflects mental
                                                                                                                                                                        impressions of attorneys. Also includes staff
                                                                                                                                                                        level names, numbers, and emails. This
                                                                                                                                                                        communication contains pre-decisional and
                                                                                               Baroukh, Nader; Deputy Associate                                         deliberative opinions, recommendations, and
                                                                                               General Counsel; DHS Attorney      ACP - Attorney Client Privilege; DP - advice about agency decisions that have not yet
                                         Fishman, George; Mitnick,                             Advisors; Maher, Joseph; DHS       Deliberative Process; PII - Personal been finalized. Includes staff level names, email
86 AR_00380373   AR_00380373    7/9/2019 John; Mizelle, Chad           McDonald, Christina     Special Assistant                  Privacy                               addresses, and phone numbers.
                         Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 14 of 26



                                                                                                                                                                      Communications regarding legal advice on the
                                                                                                                                                                      public charge regulation between DHS Office of
                                                                                                                                                                      the General Counsel that reflects mental
                                                                                                                                                                      impressions of attorneys. Also includes staff
                                                                                                                                                                      level names, numbers, and emails. This
                                                                                                                                                                      communication contains pre-decisional and
                                                                                             Baroukh, Nader; Deputy Associate                                         deliberative opinions, recommendations, and
                                                                                             General Counsel; DHS Attorney      ACP - Attorney Client Privilege; DP - advice about agency decisions that have not yet
                                         Mitnick, John; Fishman,                             Advisors; Maher, Joseph; DHS       Deliberative Process; PII - Personal been finalized. Includes staff level names, email
87 AR_00380374   AR_00380374    7/9/2019 George; Mizelle, Chad         McDonald, Christina   Special Assistant                  Privacy                               addresses, and phone numbers.
                                                                                                                                                                      Interagency email communication regarding pre-
                                                                                                                                                                      decisional discussion regarding elements of the
                                                                                                                                                                      public charge rule. This rule also includes staff
                                                                                                                                DP - Deliberative Process; PII -      level names, phone numbers, and email
88 AR_00380375   AR_00380375   6/12/2018 USCIS Employee                USCIS Employee                                           Personal Privacy                      addresses.



                                         USCIS Employee; USCIS
                                         Employee; USCIS Employee ;
                                         USCIS Employee; USCIS
                                         Employee; USCIS Employee;
                                         USCIS Employee; USCIS
                                         Associate Counsel; USCIS
                                         Associate Counsel; USCIS
                                         Employee; USCIS Employee;
                                         USCIS Employee; DHS Attorney
                                         Advisor; DHS Attorney Advisor;
                                         USCIS Employee; USCIS
                                         Employee; USCIS Employee;
                                         DOS Employee; DOS Employee;
                                         USCIS Employee; USCIS                                                                  ACP - Attorney Client Privilege; DP - Staff-level pre-decisional working draft of
89 AR_00380376   AR_00380376    7/2/2019 Employee; USCIS Employee       USCIS Employee                                          Deliberative Process                  portion of the final rule regulatory text.


                                         USCIS Employee; USCIS
                                         Employee; USCIS Employee ;
                                         USCIS Employee; USCIS
                                         Employee; USCIS Employee;
                                         USCIS Employee; USCIS
                                         Associate Counsel; USCIS
                                         Associate Counsel; USCIS
                                         Employee; USCIS Employee;
                                         USCIS Employee; DHS Attorney
                                         Advisor; DHS Attorney Advisor;
                                         USCIS Employee; USCIS
                                         Employee; USCIS Employee;
                                         DOS Employee; DOS Employee;
                                         USCIS Employee; USCIS                                                                  ACP - Attorney Client Privilege; DP - Pre-decisional draft summary of the public
90 AR_00380377   AR_00380377    7/2/2019 Employee; USCIS Employee       USCIS Employee                                          Deliberative Process                  charge totality of the circumstances framework.
                         Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 15 of 26



                                                                                                                                                                Pre-decisional analysis of public benefits
                                                                                                                                                                programs for potential consideration in the
                                                                                                                                                                public charge rule. Contains questions about
                                                                                      OMB employee; DHS Attorney                                                public benefits programs relevant to
                                                                                      Advisor; USCIS Employee; HHS                                              determining whether benefits should be
                                                                                      Employee; HHS Employee; HHS                                               included in the final rule, and responses from
91 AR_00380378   AR_00380378    4/5/2019 USCIS Employee             HHS Employee      Employee; HHS Employee              DP - Deliberative Process             HHS.
                                                                                                                                                                Pre-decisional analysis of public benefits
                                                                                                                                                                programs for potential consideration in the
                                                                                      HHS Employee; OMB Employee;                                               public charge rule. Contains questions about
                                         HHS Employee; HHS Employee;                  DHS Attorney Advisor; USCIS                                               public benefits programs relevant to
                                         HHS Employee; HHS Employee;                  Employee; HHS Employee; HHS                                               determining whether benefits should be
92 AR_00380379   AR_00380379   3/20/2019 HHS Employee; HHS Employee USCIS Employee    Employee; USCIS Employee            DP - Deliberative Process             included in the final rule.
                                                                                                                                                                Pre-decisional analysis of public benefits
                                                                                                                                                                programs for potential consideration in the
                                                                                                                                                                public charge rule. Contains questions about
                                                                                      USCIS Employee; USCIS Employee;                                           public benefits programs relevant to
                                                                                      DHS Attorney Advisor; OMB                                                 determining whether benefits should be
93 AR_00380380   AR_00380380    4/1/2019 HHS Employee               USCIS Employee    Employee                            DP - Deliberative Process             included in the final rule.
                                                                                                                                                                Pre-decisional analysis of public benefits
                                                                                                                                                                programs for potential consideration in the
                                                                                                                                                                public charge rule. Contains questions about
                                                                                                                                                                public benefits programs relevant to
                                                                                                                                                                determining whether benefits should be
94 AR_00380381   AR_00380381    4/1/2019 USCIS Employee             HHS Employee                                          DP - Deliberative Process             included in the final rule.
                                                                                      DHS Attorney Advisor; USCIS                                               Predecisional deliberative email discussing
                                                                                      Employee; USCIS Associate                                                 affidavit of support requirement relating to
                                                                                      Counsel; USCIS Associate Counsel;                                         public charge inadmissibility rule; includes a
                                                                                      USCIS Employee; DHS Attorney        ACP - Attorney Client Privilege; DP - request for information for the purposes of legal
                                                                                      Advisor; USCIS Employee; USCIS      Deliberative Process; PII - Personal advice. Contains email addresses and names of
95 AR_00380382   AR_00380382   3/25/2019 USCIS Employee             DOS Employee      Employee                            Privacy                               staff-level employees.
                                                                                      DHS Attorney Advisor; USCIS                                               Predecisional deliberative email discussing
                                                                                      Employee; USCIS Associate                                                 affidavit of support requirement relating to
                                                                                      Counsel; USCIS Associate Counsel;                                         public charge inadmissibility rule; includes a
                                                                                      USCIS Employee; DHS Attorney        ACP - Attorney Client Privilege; DP - request for information for the purposes of legal
                                                                                      Advisor; USCIS Employee; USCIS      Deliberative Process; PII - Personal advice. Contains email addresses and names of
96 AR_00380383   AR_00380383   3/25/2019 DOS Employee               USCIS Employee    Employee                            Privacy                               staff-level employees..
                                                                                                                                                                Predecisional deliberative email discussing
                                                                                                                                                                affidavit of support requirement relating to
                                                                                                                                                                public charge inadmissibility rule; includes a
                                                                                                                          ACP - Attorney Client Privilege; DP - request for information for the purposes of legal
                                                                                                                          Deliberative Process; PII - Personal advice. Contains email addresses and names of
97 AR_00380384   AR_00380384   3/25/2019 USCIS Employee             DOS Employee                                          Privacy                               staff-level employees.
                                                                                                                                                                Pre-decisional analysis of public benefits
                                                                                                                                                                programs for potential consideration in the
                                                                                                                                                                public charge rule. Contains questions about
                                                                                      HHS Employee; OMB Employee;                                               public benefits programs relevant to
                                         HHS Employee; HHS Employee;                  DHS Attorney Advisor; USCIS                                               determining whether benefits should be
98 AR_00380385   AR_00380385   3/20/2019 HHS Employee                USCIS Employee   Employee; USCIS Employee            DP - Deliberative Process             included in the final rule.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 16 of 26



                                                                                                                                                             Pre-decisional deliberative email between HHS
                                                                                                                                                             and USCIS regarding public comments about
                                                                                                                                                             public benefits programs for potential
                                           HHS Employee; USCIS                                                                                               consideration in the public charge rule. Contains
                                           Employee; HHS Employee; HHS                                                 DP - Deliberative Process; PII -      names and e-mail addresses of government
 99 AR_00380386   AR_00380386    3/11/2019 Employee                    HHS Employee;   HHS Employee                    Personal Privacy                      officials, some of whom are not senior officials.
                                                                                                                                                             Pre-decisional deliberative email between HHS
                                                                                                                                                             and USCIS regarding public comments about
                                                                                                                                                             public benefits programs for potential
                                                                                       HHS Employee; USCIS Employee;                                         consideration in the public charge rule. Contains
                                                                                       USCIS Employee; DHS Attorney    DP - Deliberative Process; PII -      names and e-mail addresses of government
100 AR_00380387   AR_00380387     3/1/2019 USCIS Employee             HHS Employee;    Advisor; OMB Employee           Personal Privacy                      officials, some of whom are not senior officials.
                                                                                                                                                             Pre-decisional and deliberative document
                                                                                       HHS Employee; USCIS Employee;                                         providing HHS response to questions from USCIS
                                                                                       USCIS Employee; DHS Attorney                                          concerning public benefits under consideration
101 AR_00380388   AR_00380388     3/1/2019 USCIS Employee             HHS Employee;    Advisor; OMB Employee           DP - Deliberative Process             for inclusion in the public charge rule.
                                                                                                                                                             Draft response to certain public comments
                                                                                                                                                             about the Rule containing redlined edits. Also
                                                                                                                                                             contains questions for the Department of State
                                                                                       DHS Attorney Advisor; USCIS                                           concerning public charge issues, and State's
                                           USCIS Employee; DOS                         Employee; OMB Employee; USCIS   ACP - Attorney Client Privilege; DP - responses, including attorney comments
102 AR_00380389   AR_00380389     3/5/2019 Employee                   DOS Employee     Employee                        Deliberative Process                  conveying legal advice.
                                                                                                                                                             Predecisional deliberative email between
                                                                                                                                                             counsel at USCIS and counsel at State regarding
                                                                                                                       ACP - Attorney Client Privilege; DP - DHS's intention to engage in public charge
                                                                                                                       Deliberative Process; PII - Personal rulemaking. Contains employee email addresses
103 AR_00380390   AR_00380390   12/19/2017 DOS Employee               USCIS Employee   USCIS Employee                  Privacy                               and phone numbers.
                                                                                                                                                             Predecisional deliberative email between
                                                                                                                                                             counsel at USCIS and counsel at State regarding
                                                                                                                       ACP - Attorney Client Privilege; DP - DHS's intention to engage in public charge
                                                                                                                       Deliberative Process; PII - Personal rulemaking. Contains employee email addresses
104 AR_00380391   AR_00380391   12/19/2017 USCIS Employee             DOS Employee     USCIS Employee                  Privacy                               and phone numbers.
                                                                                                                                                             Predecisional deliberative email between
                                                                                                                                                             counsel at USCIS and counsel at State regarding
                                                                                                                       ACP - Attorney Client Privilege; DP - DHS's intention to engage in public charge
                                                                                                                       Deliberative Process; PII - Personal rulemaking. Contains employee email addresses
105 AR_00380392   AR_00380392   12/19/2017 DOS Employee               USCIS Employee   USCIS Employee                  Privacy                               and phone numbers.
                                                                                                                                                             Predecisional deliberative email between
                                                                                                                                                             counsel at USCIS and counsel at State regarding
                                                                                                                       ACP - Attorney Client Privilege; DP - DHS's intention to engage in public charge
                                                                                                                       Deliberative Process; PII - Personal rulemaking. Contains employee email addresses
106 AR_00380393   AR_00380393   12/18/2017 USCIS Employee             DOS Employee     USCIS Employee                  Privacy                               and phone numbers.
                                                                                                                                                             Predecisional deliberative email between
                                                                                                                                                             counsel at USCIS and counsel at State regarding
                                                                                                                       ACP - Attorney Client Privilege; DP - DHS's intention to engage in public charge
                                                                                                                       Deliberative Process; PII - Personal rulemaking. Contains employee email addresses
107 AR_00380394   AR_00380394   12/15/2017 DOS Employee               USCIS Employee   USCIS Employee                  Privacy                               and phone numbers.
                                                                                                                                                             Predecisional draft of the public charge rule
                                                                                                                       ACP - Attorney Client Privilege; DP - containing deliberative comments and
108 AR_00380395   AR_00380395    7/30/2019 OMB Employee               Mitnick, John                                    Deliberative Process                  suggestions.
                                                                                                                       ACP - Attorney Client Privilege; DP - Predecisional email conveying recommendation
                                           Wales, Brandon; Bobb,                                                       Deliberative Process; PII - Personal regarding promulgation of public charge rule.
109 AR_00380396   AR_00380396    7/28/2019 Christina                  Mitnick, John    Boyd, Valerie                   Privacy                               Contains email addresses of federal employees.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 17 of 26



                                                                                                                                                                      Memorandum from DHS General Counsel to
                                          Maher, Joseph; Fishman,                                                                                                     Acting Secretary of Homeland Security regarding
                                          George; Mizelle, Chad;                                                                AWP - Work Product; ACP -             public charge rule, containing recommendations
                                          McDonald, Christina; Baroukh,                                                         Attorney Client Privilege; DP -       and legal analysis regarding the Rule made in
110 AR_00380397   AR_00380397   7/17/2019 Nader                         Mitnick, John                                           Deliberative Process                  anticipation of litigation.
                                                                                                                                                                      Email chain between DHS OGC attorneys
                                                                                                                                                                      discussing the contents of a draft memorandum
                                                                                                                                AWP - Work Product; ACP -             regarding the public charge rule, and legal
                                                                                                                                Attorney Client Privilege; DP -       analysis relating to the Rule, made in
                                                                                          Mizelle, Chad; Fishman, George;       Deliberative Process; PII - Personal anticipation of litigation. Contains email
111 AR_00380398   AR_00380398   7/28/2019 McDonald, Christina             Mitnick, John   Maher, Joseph; Baroukh, Nader         Privacy                               addresses and names of staff level employees.
                                                                                                                                                                      Email chain between DHS OGC attorneys
                                                                                                                                                                      discussing the contents of a draft memorandum
                                                                                                                                AWP - Work Product; ACP -             regarding the public charge rule, and legal
                                                                                                                                Attorney Client Privilege; DP -       analysis relating to the Rule, made in
                                                                                          Mizelle, Chad; Fishman, George;       Deliberative Process; PII - Personal anticipation of litigation. Contains email
112 AR_00380399   AR_00380399   7/28/2019 McDonald, Christina             Mitnick, John   Maher, Joseph; Baroukh, Nader         Privacy                               addresses and names of staff level employees.
                                                                                                                                                                      Predecisional deliberative email chain between
                                                                                                                                                                      DHS General Counsel and DHS leadership
                                                                                                                                AWP - Work Product; ACP -             regarding process for finalizing the public charge
                                                                                                                                Attorney Client Privilege; DP -       rule and legal analysis concerning the rule made
                                                                                                                                Deliberative Process; PII - Personal in anticipation of litigation. Contains employee
113 AR_00380400   AR_00380400   7/27/2019 Wales, Brandon                  Mitnick, John   Boyd, Valerie                         Privacy                               email addresses and a phone number.
                                                                                          Maher, Joseph; Fishman, George;                                             Predecisional deliberative email chain between
                                                                                          Baroukh, Nader; DHS Deputy            AWP - Work Product; ACP -             DHS OGC counsel regarding legal analysis of the
                                                                                          Associate General Counsel; DHS        Attorney Client Privilege; DP -       public charge rule made in anticipation of
                                          McDonald, Christina; Mizelle,                   Attorney Advisor; DHS Attorney        Deliberative Process; PII - Personal litigation. Contains email addresses and names
114 AR_00380401   AR_00380401   7/27/2019 Chad                            Mitnick, John   Advisor; DHS Attorney Advisor         Privacy                               of staff level employees.
                                                                                                                                                                      Predecisional deliberative email chain between
                                                                                                                                                                      DHS General Counsel and DHS leadership
                                                                                                                                AWP - Work Product; ACP -             regarding process for finalizing the public charge
                                                                                                                                Attorney Client Privilege; DP -       rule and legal analysis concerning the rule made
                                                                                                                                Deliberative Process; PII - Personal in anticipation of litigation. Contains employee
115 AR_00380402   AR_00380402   7/27/2019 Wales, Brandon                  Mitnick, John   Boyd, Valerie                         Privacy                               email addresses and phone numbers.
                                                                                                                                                                      Predecisional deliberative email chain between
                                                                                                                                ACP - Attorney Client Privilege; DP - DHS General Counsel and DHS leadership
                                                                                                                                Deliberative Process; PII - Personal regarding process for finalizing the public charge
116 AR_00380403   AR_00380403   7/26/2019 Wales, Brandon                  Mitnick, John   Boyd, Valerie                         Privacy                               rule.
                                                                                                                                                                      Predecisional deliberative email chain between
                                                                                          Mizelle, Chad; McDonald, Christina;                                         DHS OGC attorneys and senior management
                                                                                          Fishman, George; Baroukh, Nader;                                            regarding timeline for finalizing the public charge
                                                                                          DHS Deputy Associate General                                                rule and including a discussion regarding various
                                                                                          Counsel; DHS Attorney Advisor;        ACP - Attorney Client Privilege; DP - outstanding issues related to the Rule. Contains
                                                                                          DHS Attorney Advisor; Maher,          Deliberative Process; PII - Personal employee email addresses and phone numbers
117 AR_00380404   AR_00380404   7/25/2019 DHS Attorney Advisor            Mitnick, John   Joseph                                Privacy                               and names of staff-level employees.
                                                                                                                                                                      Predecisional deliberative email chain between
                                                                                          Mizelle, Chad; McDonald, Christina;                                         DHS OGC attorneys and senior management
                                                                                          Fishman, George; Baroukh, Nader;                                            regarding timeline for finalizing the public charge
                                                                                          DHS Deputy Associate General                                                rule and including a discussion regarding various
                                                                                          Counsel; DHS Attorney Advisor;        ACP - Attorney Client Privilege; DP - outstanding issues related to the Rule. Contains
                                                                                          DHS Attorney Advisor; Maher,          Deliberative Process; PII - Personal employee email addresses and phone numbers
118 AR_00380405   AR_00380405   7/23/2019 DHS Attorney Advisor            Mitnick, John   Joseph                                Privacy                               and names of staff-level employees.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 18 of 26



                                                                                                                                                                       Predecisional deliberative email chain between
                                                                                                                                                                       DHS OGC attorneys and senior management
                                                                                                                                                                       regarding timeline for finalizing the public charge
                                                                                                Baroukh, Nader; DHS Deputy                                             rule and including a discussion regarding various
                                          DHS Attorney Advisor; Mizelle,                        Associate General Counsel; DHS   ACP - Attorney Client Privilege; DP - outstanding issues related to the Rule. Contains
                                          Chad; McDonald, Christina;                            Attorney Advisor; DHS Attorney   Deliberative Process; PII - Personal employee email addresses and phone numbers
119 AR_00380406   AR_00380406   7/19/2019 Fishman, George                Mitnick, John          Advisor; Maher, Joseph           Privacy                               and names of staff-level employees.
                                          DOS employee; DOS employee;                                                                                                  Pre-decisional, deliberative draft of portion of
                                          DOS employee; USCIS                                   DOS employee; DOS employee;      ACP - Attorney Client Privilege; DP - the public charge rule that was shared with DOS,
120 AR_00380407   AR_00380407    7/2/2019 employee                       USCIS employee         USCIS employee; USCIS employee   Deliberative Process                  including with attorneys for legal review.
                                                                                                                                                                       Pre-decisional draft document regarding totality
                                                                                                                                                                       of circumstances framework for public charge
                                          DOS employee; DOS employee;                                                                                                  inadmissibility determinations that was shared
                                          DOS employee; USCIS                                   DOS employee; DOS employee;      ACP - Attorney Client Privilege; DP - with DOS, including with attorneys for legal
121 AR_00380408   AR_00380408    7/2/2019 employee                    USCIS employee            USCIS employee; USCIS employee   Deliberative Process                  review
                                                                                                                                                                       Predecisional deliberative email chain between
                                          DHS Attorney Advisor; HHS                                                                                                    DHS/USCIS counsel and HHS discussing benefits
                                          employee; USCIS employee;                                                                                                    program to be included in the final rule, so that
                                          USCIS Associate Counsel; USCIS                                                                                               DHS could respond to public comments on the
                                          Associate Counsel; DHS                                                                 ACP - Attorney Client Privilege; DP - proposed rule. Contains employee email
                                          Attorney Advisor; Shannon                             HHS employee; HHS employee;      Deliberative Process; PII - Personal addresses and phone numbers, and names of
122 AR_00380409   AR_00380409    7/1/2019 Joyce                          HHS employee           HHS employee                     Privacy                               staff level employees.
                                                                                                                                                                       Predecisional deliberative email chain between
                                          HHS employee; HHS employee;                                                                                                  DHS/USCIS counsel and HHS discussing benefits
                                          USCIS employee; USCIS                                                                                                        program to be included in the final rule, so that
                                          Associate Counsel; USCIS                                                                                                     DHS could respond to public comments on the
                                          Associate Counsel; DHS                                                                 ACP - Attorney Client Privilege; DP - proposed rule. Contains employee email
                                          Attorney Advisor; Shannon                             HHS employee; HHS employee;      Deliberative Process; PII - Personal addresses and phone numbers, and names of
123 AR_00380410   AR_00380410    7/1/2019 Joyce                       DHS Attorney Advisor      HHS employee                     Privacy                               staff level employees.
                                                                                                                                                                       Predecisional deliberative email chain between
                                          DHS Attorney Advisor; HHS                                                                                                    DHS/USCIS counsel and HHS discussing benefits
                                          employee; USCIS employee;                                                                                                    program to be included in the final rule, so that
                                          USCIS Associate Counsel; USCIS                                                                                               DHS could respond to public comments on the
                                          Associate Counsel; DHS                                                                 ACP - Attorney Client Privilege; DP - proposed rule. Contains employee email
                                          Attorney Advisor; Shannon                             HHS employee; HHS employee;      Deliberative Process; PII - Personal addresses and phone numbers, and names of
124 AR_00380411   AR_00380411   6/27/2019 Joyce                          HHS employee           HHS employee                     Privacy                               staff level employees.
                                                                                                                                                                       Predecisional deliberative email chain between
                                                                                                                                                                       DHS/USCIS counsel and HHS discussing benefits
                                          HHS employee; USCIS                                                                                                          program to be included in the final rule, so that
                                          employee; USCIS Associate                                                                                                    DHS could respond to public comments on the
                                          Counsel; USCIS Associate                                                               ACP - Attorney Client Privilege; DP - proposed rule. Contains employee email
                                          Counsel; DHS Attorney Advisor;                                                         Deliberative Process; PII - Personal addresses and phone numbers, and names of
125 AR_00380412   AR_00380412   6/27/2019 Shannon Joyce                  DHS Attorney Advisor   HHS employee; HHS employee       Privacy                               staff level employees.
                                                                                                                                                                       Predecisional deliberative email chain between
                                                                                                                                                                       DHS/USCIS counsel and HHS discussing benefits
                                          DHS Attorney Advisor; USCIS                                                                                                  program to be included in the final rule, so that
                                          employee; USCIS Associate                                                                                                    DHS could respond to public comments on the
                                          Counsel; USCIS Associate                                                               ACP - Attorney Client Privilege; DP - proposed rule. Contains employee email
                                          Counsel; DHS Attorney Advisor;                                                         Deliberative Process; PII - Personal addresses and phone numbers, and names of
126 AR_00380413   AR_00380413   6/27/2019 Shannon Joyce                  HHS employee           HHS employee; HHS employee       Privacy                               staff level employees.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 19 of 26



                                                                                                                                                                         Predecisional deliberative email chain between
                                                                                                                                                                         DHS/USCIS counsel and HHS discussing benefits
                                          DHS Attorney Advisor; USCIS                                                                                                    program to be included in the final rule, so that
                                          employee; USCIS Associate                                                                                                      DHS could respond to public comments on the
                                          Counsel; USCIS Associate                                                                 ACP - Attorney Client Privilege; DP - proposed rule. Contains employee email
                                          Counsel; DHS Attorney Advisor;                                                           Deliberative Process; PII - Personal addresses and phone numbers, and names of
127 AR_00380414   AR_00380414   6/26/2019 Shannon Joyce                  HHS employee                                              Privacy                               staff level employees.
                                                                                                                                                                         Predecisional deliberative email chain between
                                                                                                                                                                         DHS/USCIS counsel and HHS discussing benefits
                                          HHS employee; USCIS                                                                                                            program to be included in the final rule, so that
                                          employee; USCIS Associate                                                                                                      DHS could respond to public comments on the
                                          Counsel; USCIS Associate                                                                 ACP - Attorney Client Privilege; DP - proposed rule. Contains employee email
                                          Counsel; DHS Attorney Advisor;                                                           Deliberative Process; PII - Personal addresses and phone numbers, and names of
128 AR_00380415   AR_00380415   6/26/2019 Shannon Joyce                  DHS Attorney Advisor                                      Privacy                               staff level employees.
                                                                                                                                                                         Predecisional deliberative email in which DHS
                                          HHS employee; USCIS                                                                                                            counsel seeks guidance from HHS regarding
                                          employee; USCIS Associate                                                                                                      benefits program to be included in the final rule,
                                          Counsel; USCIS Associate                                                                 ACP - Attorney Client Privilege; DP - so that DHS could respond to public comments
                                          Counsel; DHS Attorney Advisor;                                                           Deliberative Process; PII - Personal on the proposed rule. Contains names of staff
129 AR_00380416   AR_00380416   6/26/2019 Shannon Joyce                  DHS Attorney Advisor                                      Privacy                               level employees.
                                                                                                                                                                         Predecisional deliberative email in which DHS
                                                                                                                                                                         counsel seeks guidance from HHS regarding
                                                                                                Shannon Joyce; USCIS employee;                                           benefits program to be included in the final rule,
                                                                                                USCIS Associate Counsel; USCIS     ACP - Attorney Client Privilege; DP - so that DHS could respond to public comments
                                                                                                Associate Counsel; DHS Attorney    Deliberative Process; PII - Personal on the proposed rule. Contains names of staff
130 AR_00380417   AR_00380417   6/19/2019 HHS employee                   DHS Attorney Advisor   Advisor                            Privacy                               level employees.
                                                                                                                                                                         Pre-decisional draft version of portion of the
                                          DOS employee; DOS employee;                           USCIS employee; DHS Attorney       ACP - Attorney Client Privilege; DP - final rule shared with DOS, including with
131 AR_00380418   AR_00380418   6/17/2019 DOS employee                USCIS employee            Advisor                            Deliberative Process                  attorneys for legal review.
                                                                                                                                                                         Predecisional deliberative email chain between
                                                                                                USDA employee; Cohen, Jeff; USDA                                         USDA officials and USCIS economist discussing
                                                                                                employee; USDA employee; Lyons,                                          data about public benefits programs included in
                                                                                                Maggie; Giles, Misty; USDA                                               the rule, for use in making policy decisions.
                                                                                                employee; Adcock, Rebeckah; DHS    DP - Deliberative Process; PII -      Contains employee phone numbers and email
132 AR_00380419   AR_00380419   5/15/2019 Shahin, Jessica                USCIS employee         Attorney Advisor; USCIS employee   Personal Privacy                      addresses, and names of staff-level employees.
                                          USCIS employee; USDA                                                                                                           Predecisional deliberative email chain between
                                          employee; Cohen, Jeff; USDA                                                                                                    USDA officials and USCIS economist discussing
                                          employee; USDA employee                                                                                                        data about public benefits programs included in
                                          Lyons, Maggie; Giles, Misty;                                                                                                   the rule, for use in making policy decisions.
                                          USDA employee; Adcock,                                DHS Attorney Advisor; USCIS        DP - Deliberative Process; PII -      Contains employee phone numbers and email
133 AR_00380420   AR_00380420   5/15/2019 Rebeckah                       Shahin, Jessica        employee                           Personal Privacy                      addresses, and names of staff-level employees.
                                          USCIS employee; USDA                                                                                                           Predecisional deliberative email chain between
                                          employee; Cohen, Jeff; USDA                                                                                                    USDA officials and USCIS economist discussing
                                          employee; USDA employee;                                                                                                       data about public benefits programs included in
                                          Lyons, Maggie; Giles, Misty;                                                                                                   the rule, for use in making policy decisions.
                                          USDA employee; Adcock,                                DHS Attorney Advisor; USCIS        DP - Deliberative Process; PII -      Contains employee phone numbers and email
134 AR_00380421   AR_00380421   5/14/2019 Rebeckah                       Shahin, Jessica        employee                           Personal Privacy                      addresses, and names of staff-level employees.
                                          USDA employee; Shahin,                                                                                                         Predecisional deliberative email chain between
                                          Jessica; Cohen, Jeff; USDA                                                                                                     USDA officials and USCIS economist discussing
                                          employee; USDA employee;                                                                                                       data about public benefits programs included in
                                          Lyons, Maggie; Giles, Misty;                                                                                                   the rule, for use in making policy decisions.
                                          USDA employee; Adcock,                                DHS Attorney Advisor; USCIS        DP - Deliberative Process; PII -      Contains employee phone numbers and email
135 AR_00380422   AR_00380422   5/13/2019 Rebeckah                       USCIS employee         employee                           Personal Privacy                      addresses, and names of staff-level employees.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 20 of 26



                                          USCIS employee; Shahin,
                                          Jessica; Cohen, Jeff; USDA
                                          employee; USDA employee;
                                          USCIS employee; USCIS
                                          employee; USCIS employee;
                                          USCIS employee; USCIS
                                          Associate Counsel; USCIS
                                          Associate Counsel; USCIS
                                          Associate Counsel; USCIS
                                          Associate Counsel; Lyons,
                                          Maggie; Giles, Misty; USDA
                                          employee; Adcock, Rebeckah;
                                          Shannon Joyce; DHS Attorney                                                                                         Predecisional deliberative email chain between
                                          Advisor; USCIS employee;                                                                                            DHS, USDA, and OMB regarding input from
                                          USCIS employee; USCIS                                                                                               USDA regarding public benefits considered by
                                          employee; USCIS employee;                                                        DP - Deliberative Process; PII -   the public charge rule. Contains employee email
136 AR_00380423   AR_00380423   3/29/2019 USCIS employee                 USDA employee    USDA employee                    Personal Privacy                   addresses and names of staff level employees.
                                          USCIS employee; USCIS
                                          employee; USCIS employee;
                                          USCIS employee; USCIS
                                          Associate Counsel; USCIS
                                          Associate Counsel; USCIS
                                          Associate Counsel; USCIS
                                          Associate Counsel; Lyons,
                                          Maggie; Giles, Misty; USDA
                                          employee; Adcock, Rebeckah;
                                          OMB employee; DHS Attorney                                                                                          Predecisional deliberative email chain between
                                          Advisor; USCIS employee;                                                                                            DHS, USDA, and OMB regarding input from
                                          USCIS employee; USCIS                                                                                               USDA regarding public benefits considered by
                                          employee; USCIS employee;                                                        DP - Deliberative Process; PII -   the public charge rule. Contains employee email
137 AR_00380424   AR_00380424   3/28/2019 USCIS employee              USCIS employee                                       Personal Privacy                   addresses and names of staff level employees.
                                                                                                                                                              Predecisional deliberative email chain between
                                                                                          USDA employee; Giles, Misty;                                        DHS, USDA, and OMB regarding input from
                                                                                          Adcock, Rebeckah; DHS Attorney                                      USDA regarding public benefits considered by
                                                                                          Advisor; Shannon Joyce; USCIS    DP - Deliberative Process; PII -   the public charge rule. Contains employee email
138 AR_00380425   AR_00380425   3/28/2019 Lyons, Maggie                  USCIS employee   employee                         Personal Privacy                   addresses and names of staff level employees.
                                                                                                                                                              Predecisional deliberative email chain between
                                                                                          USDA employee; Giles, Misty;                                        DHS, USDA, and OMB regarding input from
                                                                                          Adcock, Rebeckah; DHS Attorney                                      USDA regarding public benefits considered by
                                                                                          Advisor; Shannon Joyce; USCIS    DP - Deliberative Process; PII -   the public charge rule. Contains employee email
139 AR_00380426   AR_00380426   3/28/2019 Lyons, Maggie                  USCIS employee   employee                         Personal Privacy                   addresses and names of staff level employees.
                                                                                                                                                              Predecisional deliberative email chain between
                                                                                                                                                              DHS, USDA, and OMB regarding input from
                                          USCIS employee; USDA                                                                                                USDA regarding public benefits considered by
                                          employee; Giles, Misty; Adcock,                 DHS Attorney Advisor; Shannon    DP - Deliberative Process; PII -   the public charge rule. Contains employee email
140 AR_00380427   AR_00380427   3/28/2019 Rebeckah                        Lyons, Maggie   Joyce; USCIS employee            Personal Privacy                   addresses and names of staff level employees.
                                                                                                                                                              Pre-decisional document containing questions
                                          USDA employee; Giles, Misty;                    DHS Attorney Advisor; Shannon                                       from USCIS for USDA about the public benefits
                                          Lyons, Maggie; Adcock,                          Joyce; USCIS employee; USCIS                                        to be included in the rule and whether to include
141 AR_00380428   AR_00380428   3/20/2019 Rebeckah                       USCIS employee   employee                         DP - Deliberative Process          other benefits in the rule.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 21 of 26



                                                                                                                                                                       Email containing deliberations among DHS
                                                                                                                                                                       employees and employees of other agencies
                                                                                                                                                                       regarding public benefits considered under the
                                          USDA employee; Giles, Misty;                          DHS Attorney Advisor; Shannon                                          public charge rule. Email chain containing names
                                          Lyons, Maggie; Adcock,                                Joyce; USCIS employee; USCIS      DP - Deliberative Process; PII -     and e-mail addresses of government officials,
142 AR_00380429   AR_00380429   3/20/2019 Rebeckah                        USCIS employee        employee                          Personal Privacy                     some of whom are not senior officials.
                                                                                                                                                                       Predecisional deliberative document containing
                                          USDA employee; Giles, Misty;                          DHS Attorney Advisor; Shannon                                          questions from USCIS to USDA concerning public
                                          Lyons, Maggie; Adcock,                                Joyce; USCIS employee; USCIS                                           benefits potentially relevant to proposed public
143 AR_00380430   AR_00380430   3/20/2019 Rebeckah                        USCIS employee        employee                          DP - Deliberative Process            charge rule.
                                                                                                                                                                        Email discussion reflecting legal advice and
                                                                                                                                                                        analysis regarding the public charge rule. The
                                                                                                                                                                        email was prepared in anticipation of litigation.
                                                                                                                                                                        It contains a pre-decisional deliberative
                                                                                                                                  AWP - Work Product; ACP -             discussion regarding recommendations and
                                                                                                                                  Attorney Client Privilege; DP -       advice pertaining to the public charge rule.
                                                                                                Baroukh, Nader; DHS Attorney      Deliberative Process; PII - Personal Contains employee phone numbers and staff-
144 AR_00380431   AR_00380431   8/31/2018 Mitnick, John; Maher, Joseph    Fishman, George       Advisor                           Privacy                               level names.
                                                                                                                                                                        Email discussion reflecting legal advice and
                                                                                                                                                                        analysis regarding the public charge rule. The
                                                                                                                                                                        email was prepared in anticipation of litigation.
                                                                                                                                  AWP - Work Product; ACP -             It contains a pre-decisional deliberative
                                                                                                                                  Attorney Client Privilege; DP -       discussion regarding recommendations and
                                                                                                Baroukh, Nader; DHS Attorney      Deliberative Process; PII - Personal advice pertaining to the public charge rule.
145 AR_00380432   AR_00380432   8/31/2018 Mitnick, John; Maher, Joseph    Fishman, George       Advisor                           Privacy                               Contains employee phone numbers.
                                                                                                                                                                        This email reflects provision of legal advice to
                                                                                                                                                                        agency leadership by attorneys upon request.
                                                                                                                                                                        This email contains a pre-decisional deliberative
                                                                                                Fishman, George; DHS Attorney                                           conversation regarding recommendations and
                                                                                                Advisor; DHS Attorney Advisor;    ACP - Attorney Client Privilege; DP - advice pertaining to agency regulations.This
                                                                                                Nuebel Kovarik, Kathy; USCIS      Deliberative Process; PII - Personal email contains employee phone numbers and
146 AR_00380433   AR_00380433   8/29/2018 Shah, Dimple                    Ray, Paul             employee; Mitnick, John           Privacy                               the names of staff-level employees.
                                                                                                                                                                        This email reflects provision of legal advice to
                                                                                                                                                                        agency leadership by attorneys upon request.
                                                                                                                                                                        This email contains a pre-decisional deliberative
                                                                                                Fishman, George; DHS Attorney                                           conversation regarding recommendations and
                                                                                                Advisor; DHS Attorney Advisor;    ACP - Attorney Client Privilege; DP - advice pertaining to agency regulations.This
                                                                                                Nuebel Kovarik, Kathy; USCIS      Deliberative Process; PII - Personal email contains employee phone numbers and
147 AR_00380434   AR_00380434   8/29/2018 Ray, Paul                       Shah, Dimple          employee; Mitnick, John           Privacy                               the names of staff-level employees.
                                                                                                                                                                        Email contains internal pre-decisional
                                                                                                                                                                        discussions among DHS, FEMA, and TSA counsel
                                                                                                                                  ACP - Attorney Client Privilege; DP - regarding legal work surrounding the rule and
148 AR_00380435   AR_00380435   7/11/2018 Mitnick, John                   Chang, Hayley                                           Deliberative Process                  impacts of the rule on other regulatory efforts.
                                                                                                                                                                        Predecisional deliberative email between DHS
                                                                                                                                                                        counsel and OMB discussing interagency
                                                                                                Baroukh, Nader; DHS Deputy        ACP - Attorney Client Privilege; DP - comments on notice of proposed rulemaking.
                                          Mitnick, John; Maher, Joseph;                         Associate Counsel; DHS Attorney   Deliberative Process; PII - Personal Contains employee email address and phone
149 AR_00380436   AR_00380436    5/9/2018 Shah, Dimple                    McDonald, Christina   Advisor                           Privacy                               numbers, and names of staff level employees.
                                                                                                                                                                        Predecisional deliberative document containing
                                                                                                Baroukh, Nader; DHS Deputy                                              USDA comments and recommendations
                                          Mitnick, John; Maher, Joseph;                         Associate Counsel; DHS Attorney   ACP - Attorney Client Privilege; DP - regarding various aspects of proposed public
150 AR_00380437   AR_00380437   4/17/2018 Shah, Dimple                    McDonald, Christina   Advisor                           Deliberative Process                  charge rule, provided to DHS counsel.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 22 of 26



                                                                                                 Baroukh, Nader; DHS Deputy                                                Predecisional deliberative draft notice of
                                          Mitnick, John; Maher, Joseph;                          Associate Counsel; DHS Attorney     ACP - Attorney Client Privilege; DP - proposed rulemaking containing redlined edits
151 AR_00380438   AR_00380438    5/8/2018 Shah, Dimple                    McDonald, Christina    Advisor                             Deliberative Process                  and comments.
                                                                                                                                                                           This email contains a pre-decisional deliberative
                                                                                                                                                                           conversation regarding recommendations and
                                                                                                                                                                           advice pertaining to agency regulations. This pre-
                                                                                                                                                                           decisional draft document contains information
                                                                                                                                     ACP - Attorney Client Privilege; DP - reflecting advice provided by counsel. Also
                                                                                                                                     Deliberative Process; PII - Personal includes email addresses, phone numbers, and
152 AR_00380439   AR_00380439   7/27/2019 Mitnick, John                   Mizelle, Chad                                              Privacy                               staff-level names.
                                                                                                                                                                           This email contains a pre-decisional deliberative
                                                                                                                                                                           conversation regarding recommendations and
                                                                                                                                                                           advice pertaining to agency regulations. This pre-
                                                                                                                                                                           decisional draft document contains information
                                          McDonald, Christina; Fishman,                          Mizelle, Chad; DHS Attorney         ACP - Attorney Client Privilege; DP - reflecting advice provided by counsel. Also
                                          George; Glabe, Scott; Maher,                           Advisor; DHS OGC Economist;         Deliberative Process; PII - Personal includes email addresses, phone numbers, and
153 AR_00380440   AR_00380440   7/26/2019 Joseph; Mitnick, John         Wales, Brandon           Baroukh, Nader                      Privacy                               staff-level names.
                                                                                                                                                                           Predecisional deliberative email chain between
                                                                                                                                                                           DHS counsel and DHS leadership discussing a
                                                                                                 Gountanis, John; Fishman, George;                                         draft insert for the proposed rule. Contains legal
                                                                                                 Mitnick, John; Maher, Joseph;       ACP - Attorney Client Privilege; DP - advice concerning the rulemaking. Contains
                                                                                                 Baroukh, Nader; DHS Attorney        Deliberative Process; PII - Personal employee email addresses and phone numbers,
154 AR_00380441   AR_00380441   9/18/2018 Short, Tracy                    McDonald, Christina    Advisor                             Privacy                               and names of staff level employees.
                                                                                                                                                                           Predecisional deliberative email chain between
                                                                                                                                                                           DHS counsel and DHS leadership discussing a
                                                                                                                                                                           draft insert for the proposed rule. Contains legal
                                                                                                 Fishman, George; Mitnick, John;     ACP - Attorney Client Privilege; DP - advice concerning the rulemaking. Contains
                                          McDonald, Christina;                                   Maher, Joseph; Baroukh, Nader;      Deliberative Process; PII - Personal employee email addresses and phone numbers,
155 AR_00380442   AR_00380442   9/18/2018 Gountanis, John                 Short, Tracy           DHS Attorney Advisor                Privacy                               and names of staff level employees.
                                                                                                                                                                           Predecisional deliberative email from DHS
                                                                                                                                                                           counsel to DHS leadership discussing a draft
                                                                                                                                                                           insert for the proposed rule. Contains legal
                                                                                                 Fishman, George; Mitnick, John;     ACP - Attorney Client Privilege; DP - advice concerning the rulemaking. Contains
                                                                                                 Maher, Joseph; Baroukh, Nader;      Deliberative Process; PII - Personal employee email addresses and phone numbers,
156 AR_00380443   AR_00380443   9/18/2018 Short, Tracy; Gountanis, John   McDonald, Christina    DHS Attorney Advisor                Privacy                               and names of staff level employees.
                                                                                                 Fishman, George; Mitnick, John;                                           Deliberative, pre-decisional draft insert for
                                                                                                 Maher, Joseph; Baroukh, Nader;      ACP - Attorney Client Privilege; DP - notice of proposed rulemaking, prepared by
157 AR_00380444   AR_00380444   9/18/2018 Short, Tracy; Gountanis, John   McDonald, Christina    DHS Attorney Advisor                Deliberative Process                  counsel.
                                                                                                                                                                           Predecisional deliberative email chain between
                                                                                                                                                                           DHS counsel and DHS leadership discussing
                                                                                                                                                                           potential changes to notice of proposed
                                                                                                                                                                           rulemaking and a proposed path forward for
                                                                                                                                     ACP - Attorney Client Privilege; DP - finalizing the notice. Contains employee email
                                                                                                                                     Deliberative Process; PII - Personal addresses and phone numbers, and names of
158 AR_00380445   AR_00380445   9/18/2018 Mitnick, John                   McDonald, Christina    Maher, Joseph                       Privacy                               staff-level employees.
                                                                                                                                                                           Predecisional deliberative email chain between
                                                                                                                                                                           DHS counsel and DHS leadership discussing
                                                                                                                                                                           potential changes to notice of proposed
                                                                                                                                                                           rulemaking and a proposed path forward for
                                                                                                 Fishman, George; Baroukh, Nader;    ACP - Attorney Client Privilege; DP - finalizing the notice. Contains employee email
                                                                                                 McDonald, Christina; DHS Deputy     Deliberative Process; PII - Personal addresses and phone numbers, and names of
159 AR_00380446   AR_00380446   9/18/2018 Mitnick, John                   DHS Attorney Advisor   Associate Counsel                   Privacy                               staff-level employees.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 23 of 26



                                                                                                                                                                   Predecisional deliberative email between DHS
                                                                                                                                                                   counsel discussing a potential revision to the
                                                                                                                                                                   public charge rule and offering legal advice
                                                                                            Maher, Joseph; Baroukh, Nader;   ACP - Attorney Client Privilege; DP - regarding the proposed change. Contains
                                                                                            DHS Attorney Advisor; Fishman,   Deliberative Process; PII - Personal employee phone numbers and email addresses,
160 AR_00380447   AR_00380447   9/17/2018 Mitnick, John             McDonald, Christina     George                           Privacy                               and names of staff level employees.
                                                                                                                                                                   Pre-decisional, draft memorandum from DHS
                                                                                                                                                                   General Counsel to Acting Secretary of
                                                                                                                                                                   Homeland Security regarding public charge rule,
                                                                                                                             AWP - Work Product; ACP -             containing recommendations and legal analysis
                                                                                                                             Attorney Client Privilege; DP -       regarding the Rule made in anticipation of
161 AR_00380448   AR_00380448   7/17/2019 DHS Executive Assistant   Mitnick, John                                            Deliberative Process                  litigation.
                                                                                                                                                                   Draft, pre-decisional memorandum from DHS
                                                                                                                                                                   General Counsel to Acting Secretary of
                                                                                                                                                                   Homeland Security regarding public charge rule,
                                                                                                                             AWP - Work Product; ACP -             containing recommendations and legal analysis
                                          Wales, Brandon; Bobb,                                                              Attorney Client Privilege; DP -       regarding the Rule made in anticipation of
162 AR_00380449   AR_00380449   7/17/2019 Christina                 Mitnick, John           Boyd, Valerie                    Deliberative Process                  litigation.
                                                                                                                                                                   Email containing a pre-decisional deliberative
                                                                                                                                                                   discussion between DHS and USCIS leadership
                                                                                                                                                                   containing recommendations and deliberations
                                                                                                                                                                   regarding the rulemaking process, including
                                                                                                                             ACP - Attorney Client Privilege; DP - discussion of legal advice from attorneys.
                                                                                                                             Deliberative Process; PII - Personal Contains email address and phone number of
163 AR_00380450   AR_00380450    7/5/2019 Wales, Brandon            Cuccinelli, Ken                                          Privacy                               federal employees.
                                                                                                                                                                   Predecisional, deliberative email discussion
                                                                                                                                                                   between DHS counsel and DHS and USCIS
                                                                                                                             ACP - Attorney Client Privilege; DP - officials regarding timeline for public charge
                                                                                                                             Deliberative Process; PII - Personal rulemaking, containing recommendations
164 AR_00380451   AR_00380451   4/19/2019 Wales, Brandon            Nuebel Kovarik, Kathy   Gountanis, John                  Privacy                               regarding the timeline.
                                                                                                                                                                 Draft memorandum from DHS General Counsel
                                                                                                                                                                 to the Acting Secretary containing legal advice
                                                                                                                                                                 regarding the Rule and attorney mental
                                                                                                                                                                 impressions and legal advice in anticipation of
                                                                                                                                                                 litigation. This document contains pre-decisional
                                                                                                                             AWP - Work Product; ACP -           and deliberative opinions, recommendations,
                                                                                            ESEC-Internal Liaison; Bobb,     Attorney Client Privilege; DP -     and advice about agency decisions that have not
165 AR_00380452   AR_00380452   7/29/2019 Wales, Brandon            DHS Employee            Christina; DHS Employee          Deliberative Process                yet been finalized.
                                                                                                                                                                 Draft memorandum from USCIS Acting Chief
                                                                                                                                                                 Counsel to DHS Deputy General Counsel
                                                                                                                                                                 containing legal advice regarding the Rule and
                                                                                                                                                                 attorney mental impressions and legal advice in
                                                                                                                                                                 anticipation of litigation. This document contains
                                                                                                                             AWP - Work Product; ACP -           pre-decisional and deliberative opinions,
                                                                                            ESEC-Internal Liaison; Bobb,     Attorney Client Privilege; DP -     recommendations, and advice about agency
166 AR_00380453   AR_00380453   7/29/2019 Wales, Brandon            DHS Employee            Christina; DHS Employee          Deliberative Process                decisions that have not yet been finalized.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 24 of 26



                                                                                                                                                                      Memorandum from DHS General Counsel to the
                                                                                                                                                                      Acting Secretary containing legal advice
                                                                                                                                                                      regarding the Rule and attorney mental
                                                                                                                                                                      impressions and legal advice in anticipation of
                                                                                                                                                                      litigation. This document contains pre-decisional
                                                                                                                                AWP - Work Product; ACP -             and deliberative opinions, recommendations,
                                                                                                                                Attorney Client Privilege; DP -       and advice about agency decisions that have not
167 AR_00380454   AR_00380454   7/29/2019 Wales, Brandon               DHS Employee                                             Deliberative Process                  yet been finalized.
                                                                                                                                                                      Predecisional deliberative email chain discussing
                                                                                                                                                                      resources for public charge rulemaking and
                                                                                                                                                                      timeline for finalizing the rule. Contains
                                                                                                                                DP - Deliberative Process; PII -      employee email addresses and phone numbers
168 AR_00380455   AR_00380455    2/2/2019 Wales, Brandon               Gountanis, John                                          Personal Privacy                      and names of staff level employees.
                                                                                                                                                                      Predecisional deliberative email chain discussing
                                                                                                                                                                      resources for public charge rulemaking and
                                                                                                                                                                      timeline for finalizing the rule. Contains
                                                                                                                                DP - Deliberative Process; PII -      employee email addresses and phone numbers
169 AR_00380456   AR_00380456    2/2/2019 Wales, Brandon               Gountanis, John                                          Personal Privacy                      and names of staff level employees.
                                                                                                                                                                      Pre-decisional deliberative communications
                                                                                                                                                                      discussing resources for public charge
                                                                                                                                ACP - Attorney Client Privilege; DP - rulemaking, timeline for finalizing the rule, as
                                          Wales, Brandon; Gountanis,                                                            Deliberative Process; PII - Personal well as legal considerations regarding the rule.
170 AR_00380457   AR_00380457   1/31/2019 John                         Wolf, Chad            Taylor, Miles; DHS Employee        Privacy                               Contains employee phone numbers.
                                                                                                                                                                      Predecisional, deliberative email among DHS
                                                                                                                                DP - Deliberative Process; PII -      leadership discussing options for moving forward
171 AR_00380458   AR_00380458   7/11/2019 Mizelle, Chad                Wales, Brandon                                           Personal Privacy                      with public charge rulemaking.
                                                                                                                                                                     Draft memorandum from DHS Deputy General
                                                                                                                                                                     Counsel to the Acting Secretary containing legal
                                                                                                                                                                     advice regarding the Rule and attorney mental
                                                                                                                                                                     impressions and legal advice in anticipation of
                                                                                             DHS Attorney Advisor; DHS                                               litigation. This document contains pre-decisional
                                                                                             Attorney Advisor; Browne, Rene;    AWP - Work Product; ACP -            and deliberative opinions, recommendations,
                                                                                             Baroukh, Nader; Maher, Joseph;     Attorney Client Privilege; DP -      and advice about agency decisions that have not
172 AR_00380459   AR_00380459   6/29/2019 McDonald, Christina          Mizelle, Chad         Mitnick, John; Fishman, George     Deliberative Process                 yet been finalized.
                                                                                                                                                                     Pre-decisional, deliberative communications
                                                                                                                                                                     regarding aspects of the public charge rule
                                                                                                                                                                     containing pre-decisional, deliberative
                                                                                                                                                                     recommendations from the Office of Civil Rights
                                                                                             Browne, Rene; Mina, Peter; DHS      ACP - Attorney Client Privilege; DP and Civil Liberties and including legal advice. The
                                                                                             Employee; DHS Employee; Mizelle,   - Deliberative Process; PII -        email also contains email addresses, phone
173 AR_00380460   AR_00380460   6/22/2019 McDonald, Christina          Quinn, Cameron        Chad                               Personal Privacy                     numbers, and staff-level names.
                                                                                                                                                                     Pre-decisional, deliberative document regarding
                                                                                                                                                                     aspects of the public charge rule containing pre-
                                                                                                                                                                     decisional, deliberative recommendations from
                                                                                                                                                                     the Office of Civil Rights and Civil Liberties, sent
                                                                                                                                 ACP - Attorney Client Privilege; DP for the purposes of seeking legal advice. The
                                                                                             Mina, Peter; DHS Employee;         - Deliberative Process; PII -        email also contains email addresses, phone
174 AR_00380461   AR_00380461   6/21/2019 Quinn, Cameron               McDonald, Christina   Browne, Rene; Mizelle, Chad        Personal Privacy                     numbers, and staff-level names.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 25 of 26



                                                                                                                                                               Draft memorandum from DHS Deputy General
                                                                                                                                                               Counsel to the Acting Secretary containing legal
                                                                                                                                                               advice regarding the Rule and attorney mental
                                                                                                                                                               impressions and legal advice in anticipation of
                                                                                                                                                               litigation. This document contains pre-decisional
                                                                                                                         AWP - Work Product; ACP -             and deliberative opinions, recommendations,
                                                                                                                         Attorney Client Privilege; DP -       and advice about agency decisions that have not
175 AR_00380462   AR_00380462    7/1/2019 DHS Attorney Advisor   Mizelle, Chad                                           Deliberative Process                  yet been finalized.
                                                                                                                                                               Deliberative, pre-decisional email circulating
                                                                                                                                                               draft portions of and policy considerations
                                                                                                                                                               regarding the public charge rule, as well as legal
                                                                                                                         ACP - Attorney Client Privilege; DP - analysis of those changes. The email also
                                                                                                                         Deliberative Process; PII - Personal contains email addresses, phone numbers, and
176 AR_00380463   AR_00380463   5/15/2019 Mizelle, Chad          DHS Attorney Advisor   McDonald, Christina              Privacy                               staff-level names.
                                                                                                                                                               Deliberative, pre-decisional email circulating
                                                                                        Nuebel Kovarik, Kathy; Symons,                                         policy considerations regarding the public charge
                                                                                        Craig M; McDonald, Christina;    ACP - Attorney Client Privilege; DP - rule, as well as legal analysis of those changes.
                                                                                        USCIS Associate Counsel; DHS     Deliberative Process; PII - Personal The email also contains email addresses, phone
177 AR_00380464   AR_00380464   5/15/2019 Mizelle, Chad          DHS Attorney Advisor   Attorney Advisor                 Privacy                               numbers, and staff-level names.
                                                                                                                                                               Deliberative, pre-decisional email between
                                                                                                                                                               senior agency counsel dicusssing legal advice
                                                                                                                         AWP - Work Product; ACP -             and considerations regarding the public charge
                                                                                                                         Attorney Client Privilege; DP -       rule, including in anticipation of litigation. The
                                                                                                                         Deliberative Process; PII - Personal email includes phone numbers and email
178 AR_00380465   AR_00380465   5/14/2019 Mizelle, Chad          Symons, Craig M        Fishman, George                  Privacy                               addresses.
                                                                                                                                                               Pre-decisional, deliberative communications
                                                                                                                                                               regarding aspects of the public charge rule
                                                                                                                                                               containing pre-decisional, deliberative
                                                                                                                                                               recommendations from the Office of Civil Rights
                                                                                                                                                               and Civil Liberties. The email also contains email
                                                                                                                         DP - Deliberative Process; PII -      addresses, phone numbers, and staff-level
179 AR_00380466   AR_00380466   7/30/2019 Mizelle, Chad          Wales, Brandon                                          Personal Privacy                      names.
                                                                                                                                                               Pre-decisional, deliberative communications
                                                                                                                                                               regarding aspects of the public charge rule
                                                                                                                                                               containing pre-decisional, deliberative
                                                                                                                                                               recommendations from the Office of Civil Rights
                                                                                                                                                               and Civil Liberties. The email also contains email
                                                                                                                         DP - Deliberative Process; PII -      addresses, phone numbers, and staff-level
180 AR_00380467   AR_00380467   7/30/2019 Mizelle, Chad          Nichols, Kate                                           Personal Privacy                      names.
                                                                                                                                                               Pre-decisional, deliberative communications
                                                                                                                                                               regarding aspects of the public charge rule
                                                                                                                                                               containing pre-decisional, deliberative
                                                                                                                                                               recommendations from the Office of Civil Rights
                                                                                                                                                               and Civil Liberties. The email also contains email
                                                                                                                         DP - Deliberative Process; PII -      addresses, phone numbers, and staff-level
181 AR_00380468   AR_00380468   7/30/2019 Mizelle, Chad          Boyd, Valerie                                           Personal Privacy                      names.
                                                                                                                                                               Pre-decisional deliberative communications
                                                                                                                                                               discussing resources for public charge
                                                                                                                                                               rulemaking, timeline for finalizing the rule, as
                                                                                                                         ACP - Attorney Client Privilege; DP - well as legal considerations regarding the rule.
                                                                                                                         Deliberative Process; PII - Personal Contains employee email addresses and phone
182 AR_00380469   AR_00380469   4/17/2019 Mizelle, Chad          Stein, Lesley                                           Privacy                               numbers and names of staff level employees.
                          Case 1:19-cv-07777-GBD-OTW Document 213-2 Filed 09/14/20 Page 26 of 26



                                                                                                                        Pre-decisional deliberative communications
                                                                                                                        discussing resources for public charge
                                                                                                                        rulemaking, timeline for finalizing the rule, as
                                                                                  ACP - Attorney Client Privilege; DP - well as legal considerations regarding the rule.
                                                                                  Deliberative Process; PII - Personal Contains employee email addresses and phone
183 AR_00380470   AR_00380470   4/17/2019 Mizelle, Chad   Nuebel Kovarik, Kathy   Privacy                               numbers and names of staff level employees.
